Exhibit 10.1

Execution Version

CREDIT AGREEMENT

Dated as of October 28, 2013

Among

AVAGO TECHNOLOGIES FINANCE PTE. LTD.

as Borrower

AVAGO TECHNOLOGIES HOLDING PTE. LTD.

AVAGO TECHNOLOGIES INTERNATIONAL SALES PTE. LIMITED

AVAGO TECHNOLOGIES U.S. INC.

and

AVAGO TECHNOLOGIES GENERAL IP (SINGAPORE) PTE. LTD.

as Guarantors

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

CITICORP INTERNATIONAL LIMITED

as Administrative Agent

and

BARCLAYS BANK PLC

as Syndication Agent

 

 

BARCLAYS BANK PLC

and

CITIGROUP GLOBAL MARKETS INC.

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I         DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.01.     Certain Defined Terms

     1   

SECTION 1.02.     Computation of Time Periods

     19   

SECTION 1.03.     Accounting Terms

     19   

ARTICLE II         AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

     20   

SECTION 2.01.     The Advances and Letters of Credit

     20   

SECTION 2.02.     Making the Advances

     20   

SECTION 2.03.     Issuance of and Drawings and Reimbursement Under Letters of
Credit

     22   

SECTION 2.04.     Fees

     23   

SECTION 2.05.     Termination or Reduction of the Commitments

     24   

SECTION 2.06.     Repayment of Advances and Letter of Credit Drawings

     24   

SECTION 2.07.     Interest on Advances

     25   

SECTION 2.08.     Interest Rate Determination

     26   

SECTION 2.09.     Optional Conversion of Advances

     27   

SECTION 2.10.     Prepayments of Advances

     27   

SECTION 2.11.     Increased Costs

     28   

SECTION 2.12.     Illegality

     29   

SECTION 2.13.     Payments and Computations

     29   

SECTION 2.14.     Taxes

     31   

SECTION 2.15.     Sharing of Payments

     33   

SECTION 2.16.     Evidence of Debt

     34   

SECTION 2.17.     Use of Proceeds

     34   

SECTION 2.18.     Increase in the Aggregate Revolving Credit Commitments

     34   

SECTION 2.19.     Defaulting Lenders

     36   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE III         CONDITIONS TO EFFECTIVENESS AND LENDING

     38   

SECTION 3.01.     Conditions Precedent to Effectiveness of Section 2.01

     38   

SECTION 3.02.     Conditions Precedent to Each Borrowing and Issuance

     39   

SECTION 3.03.     Determinations Under Section 3.01

     40   

SECTION 3.04.     Additional Conditions to Issuances

     40   

ARTICLE IV         REPRESENTATIONS AND WARRANTIES

     40   

SECTION 4.01.     Representations and Warranties of the Loan Parties

     40   

ARTICLE V         COVENANTS OF THE LOAN PARTIES

     42   

SECTION 5.01.     Affirmative Covenants

     42   

SECTION 5.02.     Negative Covenants

     46   

SECTION 5.03.     Financial Covenants

     49   

ARTICLE VI         EVENTS OF DEFAULT

     50   

SECTION 6.01.     Events of Default

     50   

SECTION 6.02.     Actions in Respect of the Letters of Credit upon Default

     52   

ARTICLE VII         GUARANTY

     52   

SECTION 7.01.     Unconditional Guaranty

     52   

SECTION 7.02.     Guaranty Absolute

     52   

SECTION 7.03.     Waivers and Acknowledgments

     53   

SECTION 7.04.     Subrogation

     54   

SECTION 7.05.     Continuing Guaranty; Assignments

     55   

SECTION 7.06.     Limitation of Guaranty

     55   

ARTICLE VIII         THE AGENT

     55   

SECTION 8.01.     Authorization and Authority

     55   

SECTION 8.02.     Agent Individually

     55   

SECTION 8.03.     Duties of Agent; Exculpatory Provisions

     56   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 8.04.     Reliance by Agent

     57   

SECTION 8.05.     Delegation of Duties

     58   

SECTION 8.06.     Resignation of Agent

     58   

SECTION 8.07.     Non-Reliance on Agent and Other Lenders

     59   

SECTION 8.08.     Indemnification

     60   

SECTION 8.09.     Other Agents

     61   

SECTION 8.10.     Removal of Agent

     61   

SECTION 8.11.     Force Majeure

     61   

SECTION 8.12.     Resignation of Reference Banks

     61   

ARTICLE IX         MISCELLANEOUS

     61   

SECTION 9.01.     Amendments

     61   

SECTION 9.02.     Notices

     62   

SECTION 9.03.     No Waiver; Remedies

     64   

SECTION 9.04.     Costs and Expenses

     64   

SECTION 9.05.     Right of Set-off

     66   

SECTION 9.06.     Binding Effect

     66   

SECTION 9.07.     Assignments and Participations

     66   

SECTION 9.08.     Confidentiality

     69   

SECTION 9.09.     Treatment of Information

     70   

SECTION 9.10.     Governing Law

     72   

SECTION 9.11.     Execution in Counterparts

     72   

SECTION 9.12.     Judgment

     72   

SECTION 9.13.     Jurisdiction

     72   

SECTION 9.14.     No Liability of the Issuing Banks

     73   

SECTION 9.15.     Patriot Act Notice; Know-Your Customer; Anti-Money Laundering

     74   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 9.16.     Replacement of Lenders

     74   

SECTION 9.17.     Waiver of Jury Trial

     75   

 

Annexes    Annex A    - Agent’s Account Schedules    Schedule I    - List of
Applicable Lending Offices Schedule 5.02(a)    - Existing Liens Schedule 5.02(d)
   - Existing Debt

 

Exhibits       Exhibit A    -    Form of Note Exhibit B    -    Form of Notice
of Borrowing Exhibit C    -    Form of Assignment and Acceptance Exhibit D    -
   Form of Assumption Agreement Exhibit E    -    Form of Increase Notice
Exhibit F    -    Form of Compliance Certificate Exhibit G    -    Opinion of
Counsel for the Loan Parties

 

iv



--------------------------------------------------------------------------------

FIVE-YEAR CREDIT AGREEMENT

Dated as of October 28, 2013

AVAGO TECHNOLOGIES FINANCE PTE. LTD. (company registration number 200512223N), a
company incorporated under the Singapore Companies Act (the “Borrower”), AVAGO
TECHNOLOGIES HOLDING PTE. LTD. (company registration number 200512203H), a
company incorporated under the Singapore Companies Act (“Holdings”), AVAGO
TECHNOLOGIES INTERNATIONAL SALES PTE. LIMITED (company registration number
200512231E), a company incorporated under the Singapore Companies Act
(“International Sales”), AVAGO TECHNOLOGIES U.S. INC., a Delaware corporation
(“U.S. Inc.”), AVAGO TECHNOLOGIES GENERAL IP (SINGAPORE) PTE. LTD. (company
registration number 200512430D), a company incorporated under the Singapore
Companies Act (“General IP” and, together with Holdings, International Sales and
U.S. Inc., the “Guarantors”), the banks, financial institutions and other
institutional lenders (the “Initial Lenders”) and issuers of letters of credit
(“Initial Issuing Banks”) listed on Schedule I hereto, Barclays Bank PLC, as
syndication agent, BARCLAYS BANK PLC and CITIGROUP GLOBAL MARKETS INC., as joint
lead arrangers and joint bookrunners (each an “Arranger” and collectively the
“Arrangers”) and CITICORP INTERNATIONAL LIMITED (“Citi International”), as
administrative agent (the “Agent”) for the Lenders (as hereinafter defined),
agree as follows:

PRELIMINARY STATEMENT.

The Borrower is the borrower under the Existing Credit Agreement (as hereinafter
defined) and the Lenders hereunder have agreed to extend certain revolving
credit facilities to the Borrower, in an aggregate principal amount not to
exceed $575,000,000, the proceeds of which will be used to repay in full all
outstanding amounts under the Existing Credit Agreement, if any, and following
the Effective Date, for general corporate purposes (including permitted
acquisitions and investments) of the Borrower and its Subsidiaries.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means a Revolving Credit Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

“Agency Fee Letter” means that certain Agency Fee Letter dated as of the date
hereof between the Borrower and Agent.



--------------------------------------------------------------------------------

“Agent’s Account” means (a) the account of the Agent set forth on Annex A hereto
and (b) such other account of the Agent as is designated in writing from time to
time by the Agent to the Borrower and the Lenders for such purpose.

“Agreement” means this Credit Agreement.

“Alternate Currency” means Yen, Euros or any other lawful currency as may be
agreed between the applicable Issuing Bank and the Borrower.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Base Rate Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s

   Applicable Margin for
Eurocurrency Rate Advances     Applicable Margin for
Base Rate Advances  

Level 1

BBB+ or Baa1 or above

     1.125 %      0.125 % 

Level 2

BBB or Baa2

     1.250 %      0.250   

Level 3

BBB- or Baa3

     1.500 %      0.500 % 

Level 4

BB+ or Ba1

     1.625 %      0.625 % 

Level 5

BB or Ba2 or lower, or no rating available

     1.750 %      0.750 % 

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating

S&P/Moody’s

   Applicable
Percentage  

Level 1

BBB+ or Baa1 or above

     0.150 % 

Level 2

BBB or Baa2

     0.175 % 

Level 3

BBB- or Baa3

     0.225 % 

Level 4

BB+ or Ba1

     0.325 % 

Level 5

BB or Ba2 or lower, or no rating available

     0.375 % 

“Approved Electronic Communications” means each Communication that any Person is
obligated to, or otherwise chooses to, provide to the Agent pursuant to any Loan
Document or the transactions contemplated therein, including any financial
statement, financial and other report, notice,

 

2



--------------------------------------------------------------------------------

request, certificate and other information material; provided, however, that,
solely with respect to delivery of any such Communication by any Person to the
Agent and without limiting or otherwise affecting either the Agent’s right to
effect delivery of such Communication by posting such Communication to the
Approved Electronic Platform or the protections afforded hereby to the Agent in
connection with any such posting, “Approved Electronic Communication” shall
exclude (i) any notice of borrowing, letter of credit request, notice of
conversion or continuation, and any other notice, demand, communication,
information, document and other material relating to a request for a new, or a
conversion of an existing, Borrowing, (ii) any notice pursuant to
Section 2.10(a) and Section 2.10(b) and any other notice relating to the payment
of any principal or other amount due under any Loan Document prior to the
scheduled date therefor, (iii) all notices of any Default or Event of Default
and (iv) any notice, demand, communication, information, document and other
material required to be delivered to satisfy any of the conditions set forth in
Article III or any other condition to any Borrowing or other extension of credit
hereunder or any condition precedent to the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 9.02(d).

“Arrangers” has the meaning specified in the preamble hereto.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Assuming Lender” has the meaning specified in Section 2.18(d).

“Assumption Agreement” means an assumption agreement in substantially the form
of Exhibit D hereto.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bankruptcy Law” means any law or proceeding of the type referred to in
Section 6.01(e) or Title 11, U.S. Code, or any similar foreign, federal, state
or provincial law for the relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(b)  1⁄2 of one percent per annum above the Federal Funds Rate; and

(c) the British Bankers Association (or any other Person that takes over the
administration of such rate for Dollars) Interest Settlement Rate applicable to
Dollars for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance of doubt, the One Month LIBOR for any day shall be based on the rate
appearing on Reuters LIBOR01 Page (or other commercially available source
providing such quotations as designated by the Agent from time to time) at
approximately 11:00 a.m. London time on such day).

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

 

3



--------------------------------------------------------------------------------

“Base Rate Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Base Rate Lending Office” opposite its name on Schedule
I hereto or in the Assumption Agreement or the Assignment and Acceptance
pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“Borrower” has the meaning specified in the preamble hereto.

“Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances of the same Type made by each of the Lenders pursuant to
Section 2.01(a).

“Borrowing Minimum” means $5,000,000.

“Borrowing Multiple” means $1,000,000.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City, Singapore or Hong Kong and, if the
applicable Business Day relates to any Eurocurrency Rate Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London and in the country of issue of the currency of such
Eurocurrency Rate Advance.

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance satisfactory to the
Agent and the Issuing Bank (and “Cash Collateralization” has a corresponding
meaning).

“Change of Control” shall mean and be deemed to have occurred if (i) any Person
or two or more Persons acting in concert shall acquire beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934), directly or indirectly, of Voting
Stock of Parent (or other securities convertible into such Voting Stock)
representing 50% or more of the combined voting power of all Voting Stock of
Parent; (ii) Parent shall cease to own and control all of the Voting Stock of
Holdings, (iii) Holdings shall cease to own directly and control all of the
Voting Stock of the Borrower or (iv) during any period of up to 12 consecutive
months, commencing on or after the date of this Agreement, individuals who at
the beginning of such period were directors of Parent shall cease for any reason
(other than due to death or disability) to constitute a majority of the board of
directors of Parent (except to the extent that such individuals were replaced by
individuals (x) elected by a majority of the remaining members of the board of
directors of Parent or (y) nominated for election by a majority of the remaining
members of the board of directors of Parent and thereafter elected as directors
by the shareholders of Parent.

“Citi International” has the meaning specified in the preamble hereto.

“Citibank” means Citibank, N.A.

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

“Commitment Date” has the meaning specified in Section 2.18(b).

“Commitment Increase” has the meaning specified in Section 2.18(a).

 

4



--------------------------------------------------------------------------------

“Commitment Papers” means, collectively, (i) that certain Commitment Letter
dated as of September 18, 2013 among the Borrower and the Arrangers and
(ii) that certain Fee Letter dated as of September 18, 2013 among the Borrower
and the Arrangers.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

“Company Information” has the meaning specified in Section 9.08.

“Compliance Certificate” means a certificate in the form of Exhibit F hereto.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Debt for Borrowed Money” of any Person means all items that, in
accordance with GAAP, would be classified as indebtedness on a Consolidated
balance sheet of such Person, or as Guaranteed Debt of such Person of items of
another person that, in accordance with GAAP, would be classified as
indebtedness on a Consolidated balance sheet of such Person.

“Consolidated Debt to EBITDA Ratio” means, on any date of determination, the
ratio of (i) Consolidated Debt for Borrowed Money of the Borrower and its
Consolidated Subsidiaries, as of such date, to (ii) Consolidated EBITDA of the
Borrower and its Consolidated Subsidiaries for the period of four fiscal
quarters most recently ended.

“Consolidated Interest Expense” means, for any period, for any Person, all items
that, in accordance with GAAP, would be classified as interest expense on a
Consolidated statement of income of such Person for such period.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business and monetary obligations arising
under supply or consignment agreements not overdue by more than 90 days or are
being contested in good faith by appropriate proceedings and for which
reasonable reserves are being maintained), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments (excluding
undrawn amounts), (d) all obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
leases that have been or should be, in accordance with GAAP as in effect on the
date hereof, recorded as capital leases, (f) all obligations, contingent or
otherwise, of such Person in respect of acceptances, letters of credit, bank
guarantees, surety bonds or similar extensions of credit, (g) all payments that
such Person would have to make in the event of an early termination on the date
Indebtedness of such Person is being determined in respect of Hedge Agreements
of such Person, (h) all liability under any synthetic lease or tax ownership
operating lease, (i) all Debt of others referred to in clauses (a) through
(h) above or clause (j) below (collectively, “Guaranteed Debt”) guaranteed
directly or indirectly in any manner by such

 

5



--------------------------------------------------------------------------------

Person, or in effect guaranteed directly or indirectly by such Person through an
agreement (1) to pay or purchase such Guaranteed Debt or to advance or supply
funds for the payment or purchase of such Guaranteed Debt, (2) to purchase, sell
or lease (as lessee or lessor) property, or to purchase or sell services,
primarily for the purpose of enabling the debtor to make payment of such
Guaranteed Debt or to assure the holder of such Guaranteed Debt against loss,
(3) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss, and (j) all Debt referred to in clauses (a) through
(i) above (including Guaranteed Debt) secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including, without limitation, accounts and contract rights)
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Debt.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Interest” has the meaning specified in Section 2.07(b).

“Defaulting Lender” means at any time, subject to Section 2.19(e), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance, make a payment to any
Issuing Bank in respect of a Letter of Credit payment, or make any other payment
due hereunder (each, a “funding obligation”), unless such Lender has notified
the Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding has not
been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent, the Borrower or any Issuing Bank in writing,
or has stated publicly, that it does not intend to comply with its funding
obligations hereunder, unless such writing or statement states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically identified in such
writing or public statement), (iii) any Lender that has notified the Agent, the
Borrower or any Issuing Bank in writing, or has stated publicly, that it has
defaulted on its funding obligations under any other loan agreement or credit
agreement or other financing agreement, unless such writing or statement states
that such position is based on such Lender’s determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), (iv) any Lender that has, for three or more
Business Days after written request of the Agent or the Borrower, failed to
confirm in writing to the Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender will cease
to be a Defaulting Lender pursuant to this clause (iv) upon the Agent’s and the
Borrower’s receipt of such written confirmation), or (v) any Lender with respect
to which a Lender Insolvency Event has occurred and is continuing with respect
to such Lender or its Parent Company (provided, in each case, that neither the
reallocation of funding obligations provided for in Section 2.19(b) as a result
of a Lender’s being a Defaulting Lender nor the performance by Non-Defaulting
Lenders of such reallocated funding obligations will by themselves cause the
relevant Defaulting Lender to become a Non-Defaulting Lender). Any determination
by the Agent that a Lender is a Defaulting Lender under any of clauses
(i) through (v) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.19(e)) upon notification of such determination by the Agent to the
Borrower, the Issuing Banks and the Lenders.

“Dollar Equivalent” shall mean on any date of determination, (a) with respect to
any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any Alternate Currency, the equivalent in Dollars of such
amount, determined by the Agent using the applicable Exchange Rate.

 

6



--------------------------------------------------------------------------------

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“EBITDA” means, for any period, net income (or net loss) plus the sum (without
duplication) of (a) interest expense, (b) income tax expense, (c) depreciation
expense, (d) amortization expense, (e) to the extent included in net income,
non-cash non-recurring charges (provided that if any non-cash charges referred
to in this clause (e) represent an accrual or reserve for potential cash items
in any future period, the cash payment in respect thereof in such future period
shall be subtracted from EBITDA to such extent, and excluding amortization of a
prepaid cash item that was paid in a prior period), (f) to the extent included
in net income, non-cash, recurring charges related to equity compensation,
(g) any deductions attributable to minority interests, (h) restructuring charges
or reserves (including any one time costs incurred in connection with
acquisitions after the Effective Date and closures and/or consolidation of
facilities) in an amount not to exceed $8,000,000 for any fiscal year and
(i) all other non-cash charges for such period less to the extent included in
net income, (j) non-cash gains and (k) any net after-tax income from the early
extinguishment of Debt or hedging obligations or other derivative instruments;
provided, that for purposes of calculating EBITDA for the Borrower and its
Subsidiaries for any period, the EBITDA of any Person (or assets or division of
such Person) acquired by the Borrower or any of its Subsidiaries during such
period shall be included on a pro forma basis for such period (assuming the
consummation of such acquisition occurred on the first day of such period).

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) any
other financial institution approved by the Agent, each Issuing Bank and, unless
an Event of Default under Section 6.01(a) or (e) has occurred and is continuing
at the time any assignment is effected in accordance with Section 9.07, the
Borrower, such approvals not to be unreasonably withheld or delayed; and
(iv) any other Person approved by the Agent, each Issuing Bank and the Borrower,
such approvals not to be unreasonably withheld or delayed, it being acknowledged
and agreed by the Borrower that the Borrower shall be deemed to have consented
to any such assignment under clauses (iii) or (iv) unless it shall object
thereto by written notice to the Agent within 5 Business Days after having
received notice thereof; provided, however, that none of the Borrower, any
Affiliate of the Borrower or a natural person shall qualify as an Eligible
Assignee.

“Environmental Action” means (a) any notice of non-compliance or violation,
notice of liability or potential liability, proceeding, consent order or consent
agreement by any governmental or regulatory authority with jurisdiction or
(b) any litigation, case, suit, demand, demand letter or claim by any
governmental or regulatory authority or any third party relating in any way to
any Environmental Law, Environmental Permit or Hazardous Materials, including,
without limitation, (x) by any governmental or regulatory authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
and (y) by any governmental or regulatory authority or any such third party for
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, natural resources or human health and safety, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials, to the extent
applicable to the Borrower or any of its Subsidiaries or any of their
operations.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the applicable regulations thereunder.

 

7



--------------------------------------------------------------------------------

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of Holdings’ controlled group, or under common control with Holdings,
within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived under the
applicable regulation, or (ii) the requirements of subsection (1) of
Section 4043(b) of ERISA (without regard to subsection (2) of such Section) are
met with respect to a contributing sponsor, as defined in Section 4001(a)(13) of
ERISA, of a Plan, and an event described in paragraph (9), (10), (11), (12) or
(13) of Section 4043(c) of ERISA is reasonably expected to occur with respect to
such Plan within the following 30 days; (b) the application for a minimum
funding waiver with respect to a Plan; (c) the provision by the administrator of
any Plan of a notice of intent to terminate such Plan pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of Holdings or any ERISA Affiliate in the circumstances
described in Section 4062(e) of ERISA; (e) the withdrawal by Holdings or any
ERISA Affiliate from a Multiple Employer Plan during a plan year for which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for the imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any Plan; (g) any Multiemployer Plan is insolvent or in
reorganization; (h) any Plan has an accumulated or waived funding deficiency;
(i) any of Holdings, the Borrower, any Subsidiary or any ERISA Affiliate has
incurred any liability under Title IV of ERISA (other than premiums due to the
PBGC) to or on account of a Plan or Multiemployer Plan or (g) the institution by
the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA,
or the occurrence of any event or condition described in Section 4042 of ERISA
that constitutes grounds for the termination of, or the appointment of a trustee
to administer, a Plan.

“Euro” and the sign “€” each mean the lawful money of the member states of the
European Union.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Base Rate Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) appearing on
Reuters LIBOR01 Page (or other commercially available source providing such
quotations as designated by the Agent from time to time) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 A.M. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period (in each case, the “Screen Rate”) or, if for
any reason such rate is not available at such time for such Interest Period, the
Interpolated Rate at such time for such Interest Period by (b) a percentage
equal to 100% minus the Eurocurrency Rate Reserve Percentage for such Interest
Period. If the Screen Rate is unavailable and it is not possible to calculate
the Interpolated Rate, the Eurocurrency Rate for any Interest Period for each
Eurocurrency Rate Advance comprising part of the same Borrowing shall be
determined by the Agent on the basis of applicable rates furnished to and
received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period, subject, however, to the provisions of
Section 2.08.

 

8



--------------------------------------------------------------------------------

“Eurocurrency Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Exchange Rate” shall mean on any day with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m. (Hong Kong time) as of three Business Days prior to
the date such determination is made on the Reuters Page “AFX =”; provided that,
in the event that such rate does not appear on any Reuters World Currency Page,
the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Agent and the Borrower, or, in the absence of such agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Agent in the market where its foreign currency exchange operations in respect of
such Foreign Currency are then being conducted, at or about 11:00 a.m. (Hong
Kong time) on such date for the purchase of Dollars for delivery two Business
Days later.

“Excluded Taxes” shall mean, with respect to any Lender or the Agent:
(a) (i) taxes imposed on its overall net income (including branch profits
taxes), and franchise taxes imposed on it in lieu of net income taxes, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender or the Agent (as the case may be) is organized or in which its principal
office is located or, in the case of any Lender, in which its Applicable Lending
Office is located, and (ii) any taxes imposed on it as a result of any current
or former connection between such Lender or the Agent (as the case may be) and
the jurisdiction of the governmental authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising from such Lender or the Agent having executed, delivered
or performed its obligations or received a payment under, received or perfected
a security interest under, or engaged in any other transaction pursuant to, or
having been a party to or having enforced, sold or assigned an interest in, this
Agreement or any other Loan Document); (b) any backup withholding tax that is
required by the Internal Revenue Code to be withheld from amounts payable to a
Lender that has failed to comply with Section 2.14(e)(ii); (c) in the case of a
Non-U.S. Lender, (i) any U.S. federal withholding tax that is imposed on amounts
payable to such Non-U.S. Lender under the laws in effect at the time such
Non-U.S. Lender becomes a party to this Agreement (or, in the case of a
participant that would qualify as a Non-U.S. Lender if it were a Lender, on the
date such participant became a participant hereunder), provided that this clause
(c)(i) shall not apply to the extent that (x) the indemnity payments or
additional amounts any Lender (or participant) would be entitled to receive
(without regard to this clause (c)(i)) do not exceed the indemnity payment or
additional amounts that the person making the assignment, participation or
transfer to such Lender (or participant) would have been entitled to receive in
the absence of such assignment, participation or transfer or (y) any Tax is
imposed on a Lender in connection with an interest or participation in any Note
or other obligation that such Lender acquired pursuant to Section 9.16 of this
Agreement (it being understood and agreed, for the avoidance of doubt, that any
withholding tax imposed on a Non-U.S. Lender as a result of a change in law
occurring after the time such Non-U.S. Lender became a party to this Agreement
(or designates a new

 

9



--------------------------------------------------------------------------------

lending office) shall not be an Excluded Tax) or (ii) any Tax to the extent
attributable to such Non-U.S. Lender’s failure to comply with
Section 2.14(e)(iii); and (d) any Taxes imposed on such recipient by reason of
FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
March 31, 2011 (as amended, supplemented or otherwise modified from time to
time) among, inter alios, Avago Technologies Finance Pte. Ltd., as borrower,
Avago Technologies Holding Pte. Ltd., Avago Technologies International Sales
Pte. Limited, Avago Technologies U.S. Inc. and Avago Technologies General IP
(Singapore) Pte. Ltd., as guarantors, the lenders party thereto and Citicorp
International Limited, as administrative agent.

“Existing Debt” has the meaning specified in Section 5.02(d)(ii).

“Facility” means the Revolving Credit Facility or the Letter of Credit Facility.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Foreign Currencies” shall mean any currency other than Dollars.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

“GAAP” has the meaning specified in Section 1.03.

“General IP” has the meaning specified in the preamble hereto.

“Guaranteed Debt” has the meaning specified in the definition of “Debt”.

“Guarantors” has the meaning specified in the preamble hereto.

“Guaranty” means the guaranty of each Guarantor set forth in Article VII.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as “hazardous” or “toxic” or
as a “pollutant” or “contaminant” or words of similar meaning or effect under
any Environmental Law.

 

10



--------------------------------------------------------------------------------

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts, commodity price protection agreements or other commodity price
hedging agreements, and other similar agreements.

“Historical Financial Statements” means the Consolidated balance sheet of the
Borrower and its Subsidiaries as at October 28, 2012, and the related
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, accompanied by an opinion of
Pricewaterhouse Coopers, LLP independent certified public accountants.

“Holdings” has the meaning specified in the preamble hereto.

“Immaterial Subsidiary” means, at any time, any Subsidiary of the Borrower
(other than a Loan Party) having (a) Consolidated assets with a value of less
than 5% of the total value of the Consolidated assets of the Borrower and its
Subsidiaries, taken as a whole; provided that the Consolidated assets of all
Immaterial Subsidiaries shall not exceed 10% of the total value of the
Consolidated assets of the Borrower and its Subsidiaries, taken as a whole, and
(b) Consolidated revenues of less than 5% of the Consolidated revenues of the
Borrower and its Subsidiaries, taken as a whole; provided that the Consolidated
revenues of all Immaterial Subsidiaries shall not exceed 10% of the Consolidated
revenues of the Borrower and its Subsidiaries, taken as a whole, in each case,
as of the most recent fiscal quarter end for which financial statements of the
Borrower are delivered pursuant to Section 5.01(j) hereof.

“Increase Date” has the meaning specified in Section 2.18(a).

“Increase Notice” means a notice in substantially the form of Exhibit E hereto.

“Increasing Lender” has the meaning specified in Section 2.18(b).

“Indemnified Taxes” means all Taxes (other than Excluded Taxes) and Other Taxes.
For the avoidance of doubt, Indemnified Taxes include Taxes imposed under
Sections 45 and 45A of the Income Tax Act (Chapter 134) of Singapore.

“Information Memorandum” means the information memorandum dated September 18,
3013 used in connection with the syndication of the Commitments.

“Initial GAAP” has the meaning specified in Section 1.03.

“Initial Issuing Bank” has the meaning specified in the preamble hereto.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower requesting such Borrowing pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two, three or six months or, subject to clause
(c) of this definition, twelve months, as the Borrower may, upon notice received
by the Agent not later than 10:00 A.M. (Hong Kong time) on the third Business
Day prior to the first day of such Interest Period, select; provided, however,
that:

(a) the Borrower may not select any Interest Period with respect to any
Eurocurrency Rate Borrowing that ends after the Termination Date;

 

11



--------------------------------------------------------------------------------

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) the Borrower shall not be entitled to select an Interest Period having a
duration of twelve months unless, by 2:00 P.M. (Hong Kong time) on the third
Business Day prior to the first day of such Interest Period, each Lender
notifies the Agent that such Lender will be providing funding for such Borrowing
with such Interest Period (the failure of any Lender to so respond by such time
being deemed for all purposes of this Agreement as an objection by such Lender
to the requested duration of such Interest Period); provided that, if any or all
of the Lenders object to the requested duration of such Interest Period, the
duration of the Interest Period for such Borrowing shall be one, two, three or
six months, as specified by the Borrower requesting such Borrowing in the
applicable Notice of Borrowing as the desired alternative to an Interest Period
of twelve months;

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period of one, two,
three, six or twelve months to occur in the next following calendar month, the
last day of such Interest Period shall occur on the next preceding Business Day;

(e) whenever the first day of any Interest Period of one, two, three, six or
twelve months occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month; and

(f) whenever the first day of any Interest Period of one, two, three, six or
twelve months occurs on the last Business Day of a calendar month, such Interest
Period shall end on the last Business Day of the calendar month that succeeds
such initial calendar month by the number of months equal to the number of
months in such Interest Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“International Sales” has the meaning specified in the preamble hereto.

“Interpolated Rate” means, at any time for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the two relevant Screen
Rates) which results from interpolating on a linear basis between: (a) the
applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of the applicable Advance and
(b) the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Interest Period of the applicable Advance.

“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.

“Issuing Bank” means an Initial Issuing Bank or any other Lender that expressly
agrees to perform in accordance with their terms all of the obligations that by
the terms of this Agreement are required to be performed by it as an Issuing
Bank.

“KKR” means each of Kolhberg Kravis Roberts & Co., L.P. and KKR Associates, L.P.
and their Affiliates, collectively.

 

12



--------------------------------------------------------------------------------

“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be satisfactory to the Agent and the
Issuing Banks.

“L/C Exposure” means as to any Lender, at any time, such Lender’s participation
in, and obligation to reimburse the applicable Issuing Bank for drawings made
under, each Letter of Credit outstanding at such time pursuant to
Section 2.03(b).

“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided, that a Lender Insolvency Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Lender or its Parent Company by a governmental
authority or instrumentality thereof, so long as such ownership interest does
not (i) result in or provide such Lender or its Parent Company with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender or its
Parent Company (or such governmental authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person
and (ii) prohibit such Lender from performing its obligations under this
Agreement.

“Lenders” means each Initial Lender, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.18 and each Person that
shall become a party hereto pursuant to Section 9.07.

“Letter of Credit” has the meaning specified in Section 2.01(b).

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s “Letter
of Credit Commitment” or (b) if such Lender has entered into an Assignment and
Acceptance, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.07(d) as such Lender’s “Letter of
Credit Commitment”, as such amount may be reduced pursuant to Section 2.05.

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) $20,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” means this Agreement, the Notes and each Letter of Credit.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

13



--------------------------------------------------------------------------------

“Material Adverse Change” means any material adverse change in the business,
financial condition or operations of Holdings and its Subsidiaries taken as a
whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of Holdings, the Borrower and their
Subsidiaries taken as a whole, (b) the rights and remedies available to the
Lenders under this Agreement or any Note or (c) the ability of the Borrower to
perform its obligations under this Agreement or any other Loan Document.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Holdings or any ERISA Affiliate is making
or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Holdings
or any ERISA Affiliate and at least one Person other than Holdings and the ERISA
Affiliates or (b) was so maintained and in respect of which Holdings or any
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender nor a Potential Defaulting Lender.

“Non-U.S. Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Internal Revenue Code.

“Non-U.S. Loan Party” means each Loan Party that is not organized under the laws
of the United States of America or any state thereof or the District of
Columbia.

“Note” means a promissory note of the Borrower payable to the order of a Lender,
delivered pursuant to a request made under Section 2.16 in substantially the
form of Exhibit A hereto, evidencing the aggregate indebtedness of the Borrower
to such Lender resulting from the Advances made by such Lender.

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Obligations” has the meaning specified in Section 7.01.

“Other Taxes” has the meaning specified in Section 2.14(b).

“Participant Register” has the meaning specified in Section 9.07(e).

“Parent” means Avago Technologies Limited, a company incorporated under the
Singapore Companies Act.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

14



--------------------------------------------------------------------------------

“Parent Consolidated Debt to EBITDA Ratio” means, on any date of determination,
the ratio of (i) Consolidated Debt for Borrowed Money of Parent and its
Consolidated Subsidiaries, as of such date, to (ii) Consolidated EBITDA of
Parent and its Consolidated Subsidiaries for the period of four fiscal quarters
most recently ended.

“Parent Interest Coverage Ratio” means, on any date of determination, the ratio
of (i) Consolidated EBITDA of the Parent and its Consolidated Subsidiaries for
the period of four fiscal quarters then ended to (ii) Consolidated Interest
Expense during such period by the Parent and its Consolidated Subsidiaries;
provided, that for purposes of calculating the Consolidated Interest Expense for
the Parent and its Subsidiaries for any period, the interest expense of any
Person (or assets or division of such Person) acquired by the Parent or any of
its Subsidiaries during such period shall be included on a pro forma basis for
such period (assuming the consummation of such acquisition occurred on the first
day of such period).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means: (a) Liens for taxes, assessments and governmental
charges or levies to the extent not required to be paid under Section 5.01(b)
hereof; (b) Liens imposed by law (and ordinary course of business contractual
Liens in respect of such Liens), such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s and landlord’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that are not overdue for a
period of more than 90 days or are being contested in good faith by appropriate
proceedings and for which adequate reserves are being maintained in accordance
with GAAP; (c) pledges or deposits to directly or indirectly secure obligations
under workers’ compensation laws, unemployment insurance laws or similar
legislation or to directly or indirectly secure public or statutory obligations,
including obligations to governmental entities in respect of value added taxes,
duties, customs, excise taxes, franchises, licenses, rents and the like, or
surety, customs or appeal bonds; (d) good faith deposits (or security for
obligations in lieu of good faith deposits) to directly or indirectly secure
bids, tenders, contracts or leases for a purpose other than borrowing money or
obtaining credit, including rent or equipment lease security deposits,
(e) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes,
(f) contractual rights of setoff against (which may include grants of Liens) or
contractual Liens on, accounts or other property in transit to or in the
possession of or maintained by the lienor, in the absence of any agreement to
maintain a balance or deliver property against which such right may be
exercised, and contractual rights of set-off against claims against the lienor,
(g) Liens pursuant to supply or consignment contracts or otherwise for the
receipt of goods or services, encumbering only the goods covered thereby, where
the contracts are not overdue by more than 90 days or are being contested in
good faith by appropriate proceedings and for which adequate reserves are being
maintained in accordance with GAAP, (h) Liens arising from judgments or decrees
in circumstances not constituting an Event of Default under Section 6.01(f),
(i) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located that do not render
title to the property encumbered thereby unmarketable or materially adversely
affect the use of such property for its present purposes, (j) liens of a lessor
or sublessor with respect to property under an operating lease and any
restriction or encumbrance to which the interest or title of such lessor or
sublessor may be subject that do not render title to the property encumbered
thereby unmarketable or materially adversely affect the use of such property for
its present purposes, and (k) so long as such liens do not secure Debt, liens
arising under standard custodial, bailee or depositary arrangements (including
deposit accounts with banks or other financial institutions).

 

15



--------------------------------------------------------------------------------

“Permitted Sale Leaseback” mean any Sale Leaseback consummated by the Borrower
or any Subsidiary after the Effective Date, provided that any such Sale
Leaseback not between a Borrower and any Guarantor or any Guarantor and another
Guarantor is consummated for fair value as determined at the time of
consummation in good faith by the Borrower or such Subsidiary and, in the case
of any Sale Leaseback (or series of related Sale Leasebacks) the aggregate
proceeds of which exceed $20,000,000, the board of directors of the Borrower or
such Subsidiary (which such determination may take into account any retained
interest or other investment of the Borrower or such Subsidiary in connection
with, and any other material economic terms of, such Sale Leaseback).

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Potential Defaulting Lender” means, at any time, (i) any Lender with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of any financial institution
affiliate of such Lender, (ii) any Lender that has notified, or whose Parent
Company or a financial institution affiliate thereof has notified, the Agent,
the Borrower or the Issuing Banks in writing, or has stated publicly, that such
Parent Company or financial institution affiliate of such Lender does not intend
to comply with its funding obligations under any other loan agreement or credit
agreement or other financing agreement, unless such writing or statement states
that such position is based on such Parent Company or financial institution
affiliate of such Lender’s determination that one or more conditions precedent
to funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), or (iii) any Lender that has, or whose Parent Company has, a
non-investment grade rating from Moody’s or S&P or another nationally recognized
rating agency. Any determination by the Agent that a Lender is a Potential
Defaulting Lender under any of clauses (i) through (iii) above will be
conclusive and binding absent manifest error, and such Lender will be deemed a
Potential Defaulting Lender (subject to Section 2.19(e)) upon notification of
such determination by the Agent to the Borrower, the Issuing Banks and the
Lenders.

“Proposed Increased Commitment” has the meaning specified in Section 2.18(b).

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if no such Debt of the Borrower is then outstanding, the corporate credit
rating most recently announced by either S&P or Moody’s, as the case may be,
provided, if any such rating agency shall have issued more than one such rating,
the lowest such rating issued by such rating agency. For purposes of the
foregoing, (a) if only one of S&P and Moody’s shall have in effect a Public Debt
Rating, the Applicable Margin and the Applicable Percentage shall be determined
by reference to the available rating; (b) if neither S&P nor Moody’s shall have
in effect a Public Debt Rating, the Applicable Margin and the Applicable
Percentage will be set in accordance with Level 5 under the definition of
“Applicable Margin” or “Applicable Percentage”, as the case may be; (c) if the
ratings established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level above the lower of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public

 

16



--------------------------------------------------------------------------------

Debt Rating announced by S&P or Moody’s, as the case may be, shall refer to the
then equivalent rating by S&P or Moody’s, as the case may be.

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.05 or 6.01,
such Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).

“Real Estate” means land, buildings and improvements owned or leased by any Loan
Party, but excluding all operating fixtures and equipment, whether or not
incorporated into improvements.

“Reference Banks” means Citibank, Barclays Bank PLC and DBS Bank Ltd.

“Register” has the meaning specified in Section 9.07(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means at any time Lenders owed more than 50.0% of the then
aggregate unpaid principal amount of the Revolving Credit Advances, or, if no
such principal amount is then outstanding, Lenders having more than 50.0% of the
Revolving Credit Commitments, provided that if any Lender shall be a Defaulting
Lender at such time, there shall be excluded from the determination of Required
Lenders at such time the Revolving Credit Commitment of such Lender at such
time.

“Restricting Information” has the meaning specified in Section 9.09.

“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Borrowing and refers to a Base Rate Advance or a Eurocurrency Rate Advance
(each of which shall be a “Type” of Revolving Credit Advance).

“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth in such
Assumption Agreement or (c) if such Lender has entered into an Assignment and
Acceptance, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.07(d) as such Lender’s “Revolving
Credit Commitment”, as such amount may be reduced pursuant to Section 2.05 or
increased pursuant to Section 2.18.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

“S&P” means Standard & Poor’s Financial Services LLC.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any Subsidiary (a) sells, transfers or
otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or

 

17



--------------------------------------------------------------------------------

leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.

“Screen Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.

“SEC” means the Securities and Exchange Commission.

“Silver Lake” means Silver Lake Partners and its Affiliates, collectively.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Holdings
or any ERISA Affiliate and no Person other than Holdings and the ERISA
Affiliates or (b) was so maintained and in respect of which Holdings or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

“Solvent” shall mean, with respect to the Borrower, that as of the Effective
Date, both (i) (a) the sum of the Borrower’s debt (including contingent
liabilities) does not exceed the present fair saleable value of the Borrower’s
present assets; (b) the Borrower’s capital is not unreasonably small in relation
to its business as contemplated on the Effective Date; and (c) the Borrower has
not incurred and does not intend to incur, or believe that it will incur, debts
including current obligations beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) the Borrower is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

“Sponsors” means KKR, Silver Lake, and their respective Affiliates,
collectively.

“Standing Payment Instruction” means, in relation to each of the Lenders, the
payment instruction set out in Schedule I or in any relevant Administrative
Questionnaire as amended from time to time by written notice from a duly
authorized officer of the relevant Lender to the Agent in a form reasonably
acceptable to the Agent.

“Stock” shall mean shares of capital stock or shares in the capital, as the case
may be (whether denominated as common stock or preferred stock or ordinary
shares or preferred shares, as the case may be), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity, whether voting or non-voting.

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial

 

18



--------------------------------------------------------------------------------

interest in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Subsidiary Guarantor” means each Guarantor that is a Subsidiary of the
Borrower.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholdings) or other
similar charges imposed by any governmental authority whether computed on a
separate, consolidated, unitary, combined or other basis and any and all
liabilities (including interest, fines, penalties or additions to tax) with
respect to the foregoing.

“Termination Date” means the earlier of (i) October 28, 2018; provided, however,
that if such date is not a Business Day, the Termination Date shall be the next
preceding Business Day and (ii) the date of termination in whole of the
Revolving Credit Commitments pursuant to Section 2.05 or 6.01.

“Type” has the meaning specified in the definition of “Revolving Credit
Advance.”

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Borrower or its specified Subsidiaries in an amount equal to the excess
of (a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.

“Unused Revolving Credit Commitment” means, with respect to each Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances made
by such Lender (in its capacity as a Lender) and outstanding at such time, plus
(ii) such Lender’s Ratable Share of (A) the aggregate Available Amount of all
the Letters of Credit outstanding at such time and (B) the aggregate principal
amount of all Advances outstanding at such time made by each Issuing Bank
pursuant to Section 2.03(c) that have not been funded by such Lender.

“U.S. Inc.” has the meaning specified in the preamble hereto.

“U.S. Loan Party” means each Loan Party other than a Non-U.S. Loan Party.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right to so
vote has been suspended by the happening of such a contingency.

“Yen” and the sign “¥” each mean the lawful money of Japan.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with United States generally accepted
accounting principles as in effect in the United States from time to time
(“GAAP”), provided that (a) if there is any change in GAAP from such principles
applied in the preparation of the audited financial statements referred to in
Section 4.01(j) (“Initial GAAP”), that is material in respect of the calculation
of compliance with the covenants set forth

 

19



--------------------------------------------------------------------------------

in Section 5.02 or 5.03, the Borrower shall give prompt notice of such change to
the Agent and the Lenders and (b) if the Borrower notifies the Agent that the
Borrower requests an amendment of any provision hereof to eliminate the effect
of any change in GAAP (or the application thereof) from Initial GAAP (or if the
Agent or the Required Lenders request an amendment of any provision hereof for
such purpose), regardless of whether such notice is given before or after such
change in GAAP (or the application thereof), then such provision shall be
applied on the basis of such generally accepted accounting principles as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision is amended in
accordance herewith.

Unless otherwise provided, dollar ($) baskets set forth in the representations
and warranties, covenants and events of default provisions of this Agreement
(and other similar baskets (it being understood that this sentence does not
apply to Article II of this Agreement)) are calculated as of each date of
measurement by the Dollar Equivalents thereof as of such date of measurement;
provided that if any such baskets are exceeded solely as a result of
fluctuations in applicable currency exchange rates after the last time such
baskets were accessed, such baskets will not be deemed to have been exceeded
solely as a result of such fluctuations in currency exchange rates.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01. The Advances and Letters of Credit. (a) The Revolving Credit
Advances. Each Lender severally agrees, on the terms and conditions hereinafter
set forth, to make Revolving Credit Advances in Dollars to the Borrower from
time to time on any Business Day during the period from the Effective Date until
the Termination Date in an amount not to exceed such Lender’s Unused Revolving
Credit Commitment. Each Borrowing shall be in an amount not less than the
Borrowing Minimum or a Borrowing Multiple in excess thereof and shall consist of
Revolving Credit Advances of the same Type made on the same day by the Lenders
ratably according to their respective Revolving Credit Commitments. Within the
limits of each Lender’s Revolving Credit Commitment, the Borrower may borrow
under this Section 2.01(a), prepay pursuant to Section 2.10 and reborrow under
this Section 2.01(a).

(b) Letters of Credit. The Borrower may request any Issuing Bank to, and such
Issuing Bank may, if in its reasonable discretion it elects to do so, on the
terms and conditions hereinafter set forth and in reliance upon the agreements
of the other Lenders set forth in this Agreement, issue standby letters of
credit (each, a “Letter of Credit”) denominated in Dollars or any Alternate
Currency for the account of the Borrower or its specified Subsidiaries from time
to time on any Business Day during the period from the Effective Date until 10
days before the Termination Date with the Dollar Equivalent of the aggregate
Available Amount (i) for all Letters of Credit not to exceed at any time the
Letter of Credit Facility at such time, (ii) for all Letters of Credit issued by
such Issuing Bank not to exceed at any time the Letter of Credit Commitment of
such Issuing Bank and (iii) for each such Letter of Credit not to exceed an
amount equal to the Unused Revolving Credit Commitments of the Lenders at such
time. No Letter of Credit shall have an expiration date (including all rights of
the Borrower or the beneficiary to require renewal) later than the earlier of
(x) one year after the Issuance thereof (or one year after its renewal or
extension) or such longer period as may be agreed by the applicable Issuing Bank
and (y) five Business Days before the Termination Date. Within the limits
referred to above, the Borrower may from time to time request the Issuance of
Letters of Credit under this Section 2.01(b).

SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 12:00 Noon (Hong Kong time) on the third Business Day
prior to the date of the

 

20



--------------------------------------------------------------------------------

proposed Borrowing in the case of a Borrowing consisting of Eurocurrency Rate
Advances or (y) 12:00 Noon (Hong Kong time) on the Business Day prior to the
date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Agent which shall give to each Lender
prompt notice thereof by facsimile. Each such notice of a Borrowing (a “Notice
of Borrowing”) shall be by telephone, confirmed immediately in writing, or
facsimile in substantially the form of Exhibit B hereto, specifying therein the
requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing and (iv) in the case of a
Borrowing consisting of Eurocurrency Rate Advances, initial Interest Period.
Each Lender shall, before 12:00 Noon (Hong Kong time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Agent at the Agent’s Account, in same day funds, such Lender’s ratable
portion of such Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower at the account specified in the
wiring instructions in the applicable Notice of Borrowing or, if no account is
so specified, at the Agent’s address referred to in Section 9.02.

(b) Anything in subsection (a) above to the contrary notwithstanding, the
Borrower may not select Eurocurrency Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than the Borrowing Minimum or if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurocurrency Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding any loss of Applicable Margin
on the relevant Eurocurrency Rate Advance), cost or expense reasonably incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02, and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the higher of (A) the
interest rate applicable at the time to the Advances comprising such Borrowing
and (B) the cost of funds incurred by the Agent in respect of such amount and
(ii) in the case of such Lender, the Federal Funds Rate. If such Lender shall
repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement.

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing. The rights of each
Lender under or in connection with the Loan Documents are separate and
independent rights and any Debt arising under the Loan Documents to a Lender
from a Loan Party shall be a separate and independent Debt.

 

21



--------------------------------------------------------------------------------

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than 12:00 Noon (Hong Kong time) on the fifth Business
Day prior to the date of the proposed Issuance of such Letter of Credit (or on
such shorter notice as the applicable Issuing Bank may agree), by the Borrower
to any Issuing Bank (with a copy to the Agent). Each such notice by the Borrower
requesting the Issuance of a Letter of Credit (a “Notice of Issuance”) shall be
by facsimile, specifying therein the requested (A) date of such Issuance (which
shall be a Business Day), (B) Available Amount and currency of such Letter of
Credit, (C) expiration date of such Letter of Credit (which shall not be later
than the earlier of (1) one year after the Issuance thereof (or one year after
its renewal or extension) unless otherwise agreed upon by the Agent and the
applicable Issuing Bank and (2) five Business Days before the Termination Date),
(D) name and address of the beneficiary of such Letter of Credit and (E) form of
such Letter of Credit. Such Letter of Credit shall be issued pursuant to such
application and agreement for letter of credit as such Issuing Bank and the
Borrower shall agree for use in connection with such requested Letter of Credit
(a “Letter of Credit Agreement”). If the requested form of such Letter of Credit
is acceptable to such Issuing Bank in its reasonable discretion (it being
understood that any such form shall have only explicit documentary conditions to
draw and shall not include discretionary conditions), such Issuing Bank will,
upon fulfillment of the applicable conditions set forth in Section 3.02, make
such Letter of Credit available to the Borrower at its office referred to in
Section 9.02 or as otherwise agreed with the Borrower in connection with such
Issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.

(b) Participations. By the Issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing or decreasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Ratable Share of the Available Amount of such Letter of Credit. The
Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent in Dollars, for the account of such Issuing Bank, in
same day funds, the Dollar Equivalent of such Lender’s Ratable Share of each
drawing made under a Letter of Credit funded by such Issuing Bank and not
reimbursed by the Borrower on the date made, or of any reimbursement payment
required to be refunded to the Borrower for any reason, which amount will be
advanced, and deemed to be a Revolving Credit Advance to the Borrower hereunder,
regardless of the satisfaction of the conditions set forth in Section 3.02. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender further
acknowledges and agrees that its participation in each Letter of Credit will be
automatically adjusted to reflect such Lender’s Ratable Share of the Available
Amount of such Letter of Credit at each time such Lender’s Revolving Credit
Commitment is amended pursuant to a Commitment Increase pursuant to
Section 2.18, an assignment in accordance with Section 9.07 or otherwise
pursuant to this Agreement.

(c) Drawing and Reimbursement. The payment by an Issuing Bank of a draft drawn
under any Letter of Credit which is not reimbursed by the Borrower prior to
10:00 A.M. (Hong Kong time) on the date made shall constitute for all purposes
of this Agreement the making by any such Issuing Bank of a Revolving Credit
Advance, which shall be a Base Rate Advance, in the amount of the Dollar
Equivalent of such draft, without regard to whether the making of such an
Advance would exceed such Issuing Bank’s Unused Revolving Credit Commitment.
Each Issuing Bank shall give prompt notice of each drawing under any Letter of
Credit issued by it to the Borrower and the Agent. Upon written

 

22



--------------------------------------------------------------------------------

demand by such Issuing Bank, with a copy of such demand to the Agent and the
Borrower, each Lender shall pay to the Agent in Dollars such Lender’s Ratable
Share of such outstanding Revolving Credit Advance pursuant to Section 2.03(b).
Each Lender acknowledges and agrees that its obligation to make Revolving Credit
Advances pursuant to this paragraph in respect of Letters of Credit is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank. Each
Lender agrees to fund its Ratable Share of an outstanding Revolving Credit
Advance on (i) the Business Day on which demand therefor is made by such Issuing
Bank, provided that notice of such demand is given not later than 11:00 A.M.
(Hong Kong time) on such Business Day, or (ii) the first Business Day next
succeeding such demand if notice of such demand is given after such time. If and
to the extent that any Lender shall not have so made the amount of such
Revolving Credit Advance available to the Agent, such Lender agrees to pay to
the Agent forthwith on demand such amount together with interest thereon, for
each day from the date of demand by any such Issuing Bank until the date such
amount is paid to the Agent, at the Federal Funds Rate for its account or the
account of such Issuing Bank, as applicable. If such Lender shall pay to the
Agent such amount for the account of any such Issuing Bank on any Business Day,
such amount so paid in respect of principal shall constitute a Revolving Credit
Advance made by such Lender on such Business Day for purposes of this Agreement,
and the outstanding principal amount of the Revolving Credit Advance made by
such Issuing Bank shall be reduced by such amount on such Business Day.

(d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the Agent
(with a copy to the Borrower) on the first Business Day of each month a written
report summarizing Issuance and expiration dates of Letters of Credit issued by
such Issuing Bank during the preceding month and drawings during such month
under all Letters of Credit and (B) to the Agent (with a copy to the Borrower)
on the first Business Day of each calendar quarter a written report setting
forth the Dollar Equivalent of the average daily aggregate Available Amount
during the preceding calendar quarter of all Letters of Credit issued by such
Issuing Bank.

(e) Failure to Make Advances. The failure of any Lender to make the Advance to
be made by it on the date specified in Section 2.03(c) shall not relieve any
other Lender of its obligation hereunder to make its Advance on such date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on such date.

SECTION 2.04. Fees. (a) Commitment Fee. The Borrower agrees to pay to the Agent
for the account of each Lender a commitment fee on such Lender’s Unused
Revolving Credit Commitment from the date hereof in the case of each Initial
Lender and from the effective date specified in the Assumption Agreement or in
the Assignment and Acceptance pursuant to which it became a Lender in the case
of each other Lender until the Termination Date at a rate per annum equal to the
Applicable Percentage in effect from time to time, payable in arrears quarterly
on the last day of each March, June, September and December, commencing
December 31, 2013, and on the later of the Termination Date and the date all
Advances are paid in full; provided that no Defaulting Lender shall be entitled
to receive any commitment fee in respect of its Unused Revolving Credit
Commitment for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(b) Letter of Credit Fees. (i) The Borrower shall pay to the Agent for the
account of each Lender a commission on such Lender’s Ratable Share of the
average daily aggregate Available Amount of all Letters of Credit issued for the
account of the Borrower and outstanding from time to time at a rate per annum
equal to the Applicable Margin for Eurocurrency Rate Advances in effect from
time

 

23



--------------------------------------------------------------------------------

to time during such calendar quarter, payable in arrears quarterly on the last
day of each March, June, September and December, commencing December 31, 2013
and on the Termination Date; provided, that no Defaulting Lender shall be
entitled to receive any commission in respect of Letters of Credit for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay such commission to that Defaulting Lender but shall pay
such commission as set forth in Section 2.19); provided, further, that the
Applicable Margin shall be 2% above the Applicable Margin in effect upon the
occurrence and during the continuation of an Event of Default if the Borrower is
required to pay Default Interest pursuant to Section 2.07(b).

(ii) The Borrower shall pay to the Agent for the account of each Issuing Bank, a
fronting fee equal to 0.15% per annum, times the average daily Available Amount
of each Letter of Credit issued by such Issuing Bank, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing December 31, 2013.

(iii) The Borrower shall pay to each Issuing Bank, for its own account, such
other commissions, issuance fees, transfer fees and other fees and charges in
connection with the Issuance or administration of each Letter of Credit as the
Borrower and such Issuing Bank shall agree.

(c) Agent’s Fees. The Borrower shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Borrower and the Agent.

SECTION 2.05. Termination or Reduction of the Commitments. (a) Optional Ratable
Termination or Reduction. The Borrower shall have the right, upon at least three
Business Days’ notice to the Agent (or such shorter period as may be agreed to
by the Agent), to terminate in whole or permanently reduce ratably in part the
Unused Revolving Credit Commitments or the Unissued Letter of Credit
Commitments, provided that each partial reduction of a Facility (i) shall be in
the aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof and (ii) shall be made ratably among the Lenders in accordance
with their Commitments.

(b) Termination of Defaulting Lender. The Borrower may terminate the Unused
Revolving Credit Commitment of any Lender that is a Defaulting Lender
(determined after giving effect to any reallocation of participations in Letters
of Credit as provided in Section 2.19) upon prior notice of not less than one
Business Day to the Agent (which shall promptly notify the Lenders thereof), and
in such event the provisions of Section 2.19(b)(iii) shall apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, facility fees, Letter
of Credit commissions or other amounts), provided that such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the Agent,
any Issuing Bank or any Lender may have against such Defaulting Lender.

SECTION 2.06. Repayment of Advances and Letter of Credit Drawings. (a) Revolving
Credit Advances. The Borrower shall repay to the Agent for the ratable account
of the Lenders on the Termination Date the aggregate principal amount of the
Revolving Credit Advances made to it and then outstanding.

(b) Letter of Credit Drawings. The obligations of the Borrower or its applicable
Subsidiary under any Letter of Credit Agreement and any other agreement or
instrument relating to any Letter of Credit issued for the account of the
Borrower or such Subsidiary shall be unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement, such Letter of
Credit Agreement and such other agreement or instrument under all circumstances,
including, without limitation, the following circumstances (it being understood
that any such payment by the Borrower or

 

24



--------------------------------------------------------------------------------

such Subsidiary is without prejudice to, and does not constitute a waiver of,
any rights the Borrower or such Subsidiary might have or might acquire as a
result of the payment by any Issuing Bank of any draft or the reimbursement by
the Borrower or such Subsidiary thereof, including as provided in Section 9.14):

(i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower or such Subsidiary in respect
of any L/C Related Document or any other amendment or waiver of or any consent
to departure from all or any of the L/C Related Documents;

(iii) the existence of any claim, set-off, defense or other right that the
Borrower or such Subsidiary may have at any time against any beneficiary or any
transferee of a Letter of Credit (or any Persons for which any such beneficiary
or any such transferee may be acting), any Issuing Bank, the Agent, any Lender
or any other Person, whether in connection with the transactions contemplated by
the L/C Related Documents or any unrelated transaction;

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrower or such Subsidiary in respect of the L/C
Related Documents; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower, such Subsidiary or a guarantor.

The parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of an Issuing Bank, such Issuing Bank shall be
deemed to have exercised reasonable care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance made to it and owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base

 

25



--------------------------------------------------------------------------------

Rate in effect from time to time plus (y) the Applicable Margin in effect from
time to time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Revolving Credit
Advance is a Eurocurrency Rate Advance, a rate per annum equal at all times
during each Interest Period for such Eurocurrency Rate Advance to the sum of
(x) the Eurocurrency Rate for such Interest Period for such Eurocurrency Rate
Advance plus (y) the Applicable Margin in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a) or (e), the Borrower shall pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Advance owing to
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

SECTION 2.08. Interest Rate Determination. (a) If any one or more of the
Reference Banks shall not furnish timely information to the Agent for the
purpose of determining any Eurocurrency Rate, the Agent shall, subject to clause
(f) below, determine such interest rate on the basis of timely information
furnished by the remaining Reference Banks. The Agent shall give prompt notice
to the Borrower and the Lenders of the applicable interest rate determined by
the Agent for purposes of Section 2.07(a)(i) or (ii); provided that the Agent
shall have no obligation to disclose to any Person (other than the Borrower)
(i) the rate furnished by any individual Reference Bank or (ii) whether any
individual Reference Bank furnished a rate.

(b) If, with respect to any Eurocurrency Rate Borrowing, the Lenders owed more
than 50.0% of the aggregate principal amount thereof notify the Agent that
(i) they are unable to obtain matching deposits in the London inter-bank market
at or about 11:00 A.M. (London time) on the second Business Day before the
making of a Borrowing in sufficient amounts to fund their respective
Eurocurrency Rate Advances as a part of such Borrowing during its Interest
Period or (ii) the Eurocurrency Rate for any Interest Period for such Advances
will not adequately reflect the cost to such Lenders of making, funding or
maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Agent shall forthwith so notify the Borrower and the Lenders,
whereupon (A) the Borrower of such Eurocurrency Rate Advances will, on the last
day of the then existing Interest Period therefor, either (1) prepay such
Advances or (2) Convert such Advances into Base Rate Advances and (B) the
obligation of the Lenders to make, or to Convert Revolving Credit Advances into,
Eurocurrency Rate Advances shall be suspended until the Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such

 

26



--------------------------------------------------------------------------------

Advances will automatically, on the last day of the then existing Interest
Period therefor Convert into Base Rate Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than the Borrowing Minimum, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, be Converted into Base Rate Advances and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended.

(f) If, with respect to any Eurocurrency Rate Advances, the Screen Rate is
unavailable, it is not possible to calculate the Interpolated Rate and fewer
than two Reference Banks furnish timely information to the Agent for determining
the Eurocurrency Rate for such Eurocurrency Rate Advances after the Agent has
requested such information,

(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances,

(ii) each such Advance will automatically, on the last day of the then existing
Interest Period therefor Convert into a Base Rate Advance, and

(iii) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances comprising a Borrowing into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

SECTION 2.09. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Agent not later than 12:00 Noon (Hong Kong time)
on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.08 and 2.12, Convert all or any portion
of the Advances made as a part of a Borrowing of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurocurrency Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurocurrency Rate Advances,
any Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(b) and each
Conversion of Advances comprising part of the same Borrowing shall be made
ratably among the Lenders in accordance with their Commitments. Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

SECTION 2.10. Prepayments of Advances. Optional. (a) The Borrower may, upon
irrevocable notice not later than 10:00 A.M. (Hong Kong time) three Business
Days prior to the date of such prepayment (or such shorter period as may be
agreed to by the Agent), which notice shall be by telephone, confirmed
immediately in writing, or facsimile, to the Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (i) each partial prepayment of Revolving Credit Advances
shall be in an aggregate principal amount of not less than the Borrowing Minimum
or an Borrowing Multiple in excess

 

27



--------------------------------------------------------------------------------

thereof and (ii) in the event of any such prepayment of a Eurocurrency Rate
Advance, the Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04(c).

(b) Mandatory. (i) If, on any date, the Agent notifies the Borrower that, on any
interest payment date, the sum of (A) the aggregate principal amount of all
Revolving Credit Advances plus (B) the Dollar Equivalent (determined on the
third Business Day prior to such interest payment date) of the aggregate
Available Amount of all Letters of Credit then outstanding exceeds 103% of the
aggregate Revolving Credit Commitments on such date, the Borrower shall, as soon
as practicable and in any event within two Business Days after receipt of such
notice, prepay the outstanding principal amount of any Advances owing by the
Borrower in an aggregate amount sufficient to reduce such sum to an amount not
to exceed 100% of the aggregate Revolving Credit Commitments of the Lenders on
such date. If any such excess remains after repayment in full of the aggregate
outstanding Advances, the Borrower shall provide cash collateral in the manner
set forth in Section 6.02 in an amount equal to 105% of such excess.

(ii) If on any date, the Agent notifies the Borrower that, on any interest
payment date, the Dollar Equivalent (determined on the third Business Day prior
to such interest payment date) of the aggregate Available Amount of all Letters
of Credit then outstanding exceeds 103% of the aggregate Letter of Credit
Commitments on such date, the Borrower shall, as soon as practicable and in any
event within two Business Days after receipt of such notice, provide cash
collateral in the manner set forth in Section 6.02 in an amount equal to 105% of
such excess.

(iii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 9.04(c).

(iv) The Agent shall calculate on the date of each Notice of Borrowing or Notice
of Issuance and on each interest payment date the sum of (A) the aggregate
principal amount of all Revolving Credit Advances plus (B) the Dollar Equivalent
of the aggregate Available Amount of all Letters of Credit then outstanding and
shall give prompt notice (and in any event no later than thirty days) of any
prepayment required under this Section 2.10(b) to the Borrower and the Lenders.

SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction or
phase in of or any change in or in the interpretation of any law, rule,
guideline, decision, directive, treaty or regulation or (ii) the compliance with
any guideline or request from any central bank or other governmental authority
including, without limitation, any agency of the European Union or similar
monetary or multinational authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to make or
making, funding or maintaining Eurocurrency Rate Advances or of agreeing to
issue or of issuing or maintaining or participating in Letters of Credit
(excluding for purposes of this Section 2.11 any such increased costs resulting
from (i) Indemnified Taxes or Other Taxes (as to which Section 2.14 shall
govern) and (ii) the imposition of, or any change in the basis or rate of, any
Excluded Tax (A) described in paragraphs (a)(i), (b), (c) or (d) of the
definition of Excluded Taxes or (B) described in paragraph (a)(ii) of the
definition of Excluded Taxes to the extent such Tax is imposed on gross or net
income, profits or revenue (including value-added or similar taxes), that is
payable by such Lender), then the Borrower shall from time to time, promptly
upon receipt of a written request by such Lender (with a copy of such request to
the Agent), pay to the Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost;

 

28



--------------------------------------------------------------------------------

provided, however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such designation would avoid the need for, or reduce the amount of, such
increased cost and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. A certificate as to the amount of such
increased cost, submitted to the Borrower and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the liquidity
of or the amount of capital required or expected to be maintained by such Lender
or any corporation controlling such Lender and that the amount of such liquidity
or capital is increased by or based upon the existence of such Lender’s
commitment to lend or to issue or participate in Letters of Credit hereunder and
other commitments of such type or the Issuance or maintenance of or
participation in the Letters of Credit (or similar contingent obligations),
then, promptly upon receipt of a written request by such Lender (with a copy of
such request to the Agent), the Borrower shall pay to the Agent for the account
of such Lender, from time to time as specified by such Lender, additional
amounts sufficient to compensate such Lender or such corporation in the light of
such circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend or to issue or participate in Letters of Credit hereunder or to the
Issuance or maintenance of or participation in any Letters of Credit. A
certificate as to such amounts submitted to the Borrower and the Agent by such
Lender shall be conclusive and binding for all purposes, absent manifest error.

(c) Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, and all requests, rules, guidelines or
directives concerning capital adequacy or liquidity promulgated thereunder or
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) or the United States financial regulatory authorities, are deemed to
have been introduced or adopted after the date hereof, regardless of the date
adopted, issued, promulgated or implemented.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or to fund or maintain
Eurocurrency Rate Advances in Dollars hereunder, (a) each Eurocurrency Rate
Advance will automatically, upon such demand be Converted into a Base Rate
Advance and (b) the obligation of the Lenders to make Eurocurrency Rate Advances
or to Convert Revolving Credit Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist; provided, however, that
before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Eurocurrency Lending Office if the making of such
designation would allow such Lender or its Eurocurrency Lending Office to
continue to perform its obligations to make Eurocurrency Rate Advances or to
continue to fund or maintain Eurocurrency Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

SECTION 2.13. Payments and Computations. (a) The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off, not
later than 12:00 Noon. (Hong Kong time) on the day when due in Dollars to the
Agent at the Agent’s Account in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or

 

29



--------------------------------------------------------------------------------

interest, fees or commissions ratably (other than amounts payable pursuant to
Section 2.03, 2.04(b), 2.11, 2.14 or 9.04(c)) to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office (in each case, in accordance with such Lender’s
Standing Payment Instruction), in each case to be applied in accordance with the
terms of this Agreement. Upon any Assuming Lender becoming a Lender hereunder as
a result of a Commitment Increase pursuant to Section 2.18 and upon the Agent’s
receipt of such Lender’s Assumption Agreement and recording of the information
contained therein in the Register, from and after the applicable Increase Date,
the Agent shall make all payments hereunder and under any Notes issued in
connection therewith in respect of the interest assumed thereby to the Assuming
Lender. Upon its acceptance of an Assignment and Acceptance and recording of the
information contained therein in the Register pursuant to Section 9.07(c), from
and after the effective date specified in such Assignment and Acceptance, the
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of fees and Letter of Credit commissions shall be made by the Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.

(e) To the extent that the Agent receives funds for application to the amounts
owing by the Borrower under or in respect of this Agreement or any Note in
currencies other than the currency or currencies required to enable the Agent to
distribute funds to the Lenders in accordance with the terms of this
Section 2.13, the Agent shall be entitled to convert or exchange such funds into
Dollars to the extent necessary to enable the Agent to distribute such funds in
accordance with the terms of this Section 2.13; provided that the Borrower and
each of the Lenders hereby agree that the Agent shall not be liable or
responsible for any loss, cost or expense suffered by the Borrower or such
Lender as a result of any conversion or exchange of currencies affected pursuant
to this Section 2.13(e) or as a result of the failure of the Agent to effect any
such conversion or exchange; and provided further that the Borrower agrees to
indemnify the Agent and each Lender, and hold the Agent and each Lender
harmless, for any

 

30



--------------------------------------------------------------------------------

and all losses, costs and expenses incurred by the Agent or any Lender for any
conversion or exchange of currencies (or the failure to convert or exchange any
currencies) in accordance with this Section 2.13(e), absent gross negligence or
willful misconduct on the part of the Agent or such Lender, respectively.

(f) If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by the Loan Parties under the Loan Documents, the
Agent shall apply that payment towards the obligations of the Loan Parties under
the Loan Documents in the following order:

first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Agent and the Arrangers under the Loan Documents;

second, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

third, in or towards payment pro rata of any principal due but unpaid under this
Agreement; and

fourth, in or towards payment pro rata of any other sum due but unpaid under the
Loan Documents.

The Agent shall, if so directed by the Required Lenders, vary the order set out
above.

SECTION 2.14. Taxes. (a) Any and all payments by the Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all Indemnified Taxes. If the
Borrower shall be required by law to deduct any Indemnified Taxes from or in
respect of any sum payable hereunder or under any Note or any other documents to
be delivered hereunder to any Lender or the Agent, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.14) such Lender or the Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other
governmental authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).

(c) The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Indemnified Taxes (including, without
limitation, Indemnified Taxes imposed or asserted by any jurisdiction on amounts
payable under this Section 2.14) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
reasonable expenses) arising therefrom or with respect thereto other than such
liability (including penalties, interest and expenses) attributable to the acts
of or failure to act by such Lender. This indemnification shall be made within
30 days from the date such Lender or the Agent (as the case may be) makes
written demand therefor. Upon request from the Borrower, the Lender or Agent (as
the case

 

31



--------------------------------------------------------------------------------

may be) shall provide the Borrower with such information and documentation as to
the calculation of the indemnification payment as the Borrower may reasonably
request.

(d) Within 30 days after the date of any payment of Indemnified Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent.

(e)(i) Each Lender shall deliver documentation prescribed by applicable law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether such Lender is subject to United States federal
backup withholding or information reporting requirements.

(ii) Without limiting the generality of the foregoing, each Lender other than a
Non-U.S. Lender shall deliver, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender and on the date of
the Assumption Agreement or the Assignment and Acceptance pursuant to which it
becomes a Lender in the case of each other Lender, (and promptly from time to
time thereafter if any form previously delivered becomes inaccurate or upon the
request of the Borrower or the Agent), a properly completed Internal Revenue
Service Form W-9 to the Borrower and the Agent certifying that such Person is
exempt from United States backup withholding tax on payments made under the
Agreement.

(iii) In addition, each Non-U.S. Lender, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender and
on the date of the Assumption Agreement or the Assignment and Acceptance
pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by the Borrower (but
only so long as such Lender remains lawfully able to do so), shall deliver to
the Borrower and the Agent two properly completed and duly executed copies of
(x) Internal Revenue Service Form W-8BEN, W-8ECI and/or W-8IMY, as applicable,
together with any necessary attachments, or an applicable successor form or
(y) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Internal Revenue Code with
respect to payments of “portfolio interest,” Internal Revenue Service Form
W-8BEN (together with a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Internal Revenue Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code) of the Borrower and is not a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Internal Revenue Code)).

(iv) If a payment made to a Lender hereunder would be subject to United States
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower and the Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower or the Agent to comply with its obligations
under FATCA, to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. A Lender shall not be entitled to payment or indemnification under
Section 2.14(a) or (c) with respect to Taxes imposed by the United States by
reason of FATCA.

 

32



--------------------------------------------------------------------------------

(f) Each Lender shall, upon request by the Borrower or the Agent, deliver to the
Borrower or the applicable governmental authority (with a copy to the Agent), as
the case may be, any form or certificate required in order that any payment made
under this Agreement or the Notes to the Lender or Agent may be made free and
clear of, and without deduction or withholding for or on account of, any Taxes
(or to allow any such deduction or withholding to be made at a reduced rate),
provided that the Lender or Agent, as the case may be, is legally entitled to
complete, execute and deliver such form or certificate and, in the case of
jurisdictions other than Singapore, the execution and delivery of such form
would not, in the good faith reasonable judgment of such Lender or Agent, cause
such Lender and its Applicable Lending Office to suffer economic, legal, or
regulatory disadvantage. Each Person that shall become a Lender or a participant
pursuant to Section 9.07 shall, upon the effectiveness of the related transfer,
be required to provide all of the forms, certifications and statements pursuant
to this Section 2.14, provided that in the case of a participant the obligations
of such participant pursuant to clauses (e) or (f) of this Section 2.14 shall be
determined as if such participant were a Lender except that such participant
shall furnish all such required forms, certifications and statements to the
Lender from which the related participation shall have been purchased. If any
form or document referred to in this subsection (f) requires the disclosure of
information that the Lender or participant reasonably considers to be
confidential, the Lender or participant shall give notice thereof to the
Borrower and shall not be obligated to include in such form or document such
confidential information.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

(h) If the Borrower determines in good faith that a reasonable basis exists for
contesting any taxes for which indemnification has been demanded hereunder, the
relevant Lender or the Agent, as applicable, shall cooperate with the Borrower
in challenging such taxes at the Borrower’s expense if so requested by the
Borrower. If an additional payment is made under subsection (a) or (c) above for
the account of any Lender and such Lender, in its sole discretion (exercising
good faith), determines that it has finally and irrevocably received or been
granted a credit against or release or remission for, or refund of, any tax paid
or payable by it in respect of or calculated with reference to the deduction or
withholding giving rise to such payment, such Lender shall, to the extent that
it determines that it can do so without prejudice to the retention of the amount
of such credit, relief, remission or refund, pay to the Borrower such amount as
the Lender shall, in its sole discretion (exercising good faith), have
determined to be attributable to such deduction or withholding and which will
leave such Lender (after such payment) in no worse position than it would have
been in if the Borrower had not been required to make such deduction or
withholding. Such Lender shall provide to the Borrower reasonable information
regarding any creditable amounts or refunds it expects to receive, and the
expected time for receiving such credit or refund. A Lender or the Agent shall
claim any refund that it determines is available to it, unless it concludes in
its reasonable discretion that it would be adversely affected by making such a
claim. This Section 2.14(h) shall not be construed to require the Agent or any
Lender to disclose tax returns, any information relating to its tax affairs or
any computations in respect thereof.

SECTION 2.15. Sharing of Payments. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than (x) as payment
of an Advance made by an Issuing Bank pursuant to the first sentence of
Section 2.03(c) or (y) pursuant to Section 2.11, 2.14, 2.19 or 9.04(c)) in
excess of its pro rata share of payments on account of the Advances obtained by
all the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the Advances owing to them as shall be

 

33



--------------------------------------------------------------------------------

necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Note in
substantially the form of Exhibit A hereto, payable to the order of such Lender
in a principal amount equal to the Revolving Credit Commitment of such Lender.

(b) The Register maintained by the Agent pursuant to Section 9.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances (i) made on the
Effective Date shall be available (and the Borrower agrees that it shall use
such proceeds) to prepay any amounts outstanding under the Existing Credit
Agreement, if any, and (ii) following the Effective Date shall be available (and
the Borrower agrees that it shall use such proceeds) solely for general
corporate purposes (including permitted acquisitions and investments) of the
Borrower and its Subsidiaries.

SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments. (a) The
Borrower may, at any time, by delivery of an Increase Notice to the Agent,
request that the aggregate amount of the Revolving Credit Commitments be
increased by an amount of at least $25,000,000 or an integral multiple thereof
(each a “Commitment Increase”) to be effective as of a date that is at least 10

 

34



--------------------------------------------------------------------------------

days prior to the scheduled Termination Date (the “Increase Date”) as specified
in the related Increase Notice; provided, however that (i) in no event shall the
aggregate amount of the Revolving Credit Commitments at any time exceed
$675,000,000 and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date, before and after giving
effect to such Commitment Increase, (x) all representations and warranties of
the Borrower and the Guarantors in the Loan Documents shall be true and correct
in all material respects (unless such representation and warranty is qualified
by materiality, in which case such representation and warranty shall be true and
correct in all respects) as of such date as though made on and as of such date
(unless such representation and warranty relates to an earlier date, in which
case such representation and warranty was true and correct in all material
respects as of such earlier date) and (y) no Default or Event of Default has
occurred and is continuing.

(b) The Agent shall promptly notify the Lenders of a request by the Borrower for
a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and
(iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective Revolving
Credit Commitments (the “Commitment Date”), which Commitment Date shall be 10
Business Days after the date on which the Agent received the Increase Notice. No
Lender shall have any obligation to participate in any Commitment Increase. Each
Lender that is willing to participate in such requested Commitment Increase
(each an “Increasing Lender”) shall, in its sole discretion, give written notice
to the Agent on or prior to the Commitment Date of the amount (the “Proposed
Increased Commitment”) by which it is willing to increase its Revolving Credit
Commitment. If the Lenders notify the Agent that they are willing to increase
the amount of their respective Revolving Credit Commitments by an aggregate
amount that exceeds the amount of the requested Commitment Increase, the
requested Commitment Increase shall be allocated among the Increasing Lenders in
proportion to their respective Proposed Increased Commitments.

(c) Promptly following each Commitment Date, the Agent shall notify the Borrower
as to the amount, if any, by which the Lenders are willing to participate in the
requested Commitment Increase. If the aggregate amount by which the Lenders are
willing to participate in any requested Commitment Increase on any such
Commitment Date is less than the requested Commitment Increase, then the
Borrower may extend offers to one or more Eligible Assignees to participate in
any portion of the requested Commitment Increase that has not been committed to
by the Lenders as of the applicable Commitment Date; provided, however, that the
Revolving Credit Commitment of each such Eligible Assignee shall be in an amount
of $5,000,000 or more.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.18(c) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Revolving
Credit Commitment of each Increasing Lender for such requested Commitment
Increase shall be so increased by such amount (or by the amount allocated to
such Lender pursuant to the last sentence of Section 2.18(b)) as of such
Increase Date; provided, however, that the Agent shall have received on or
before such Increase Date the following, each dated such date:

(i) (A) certified copies of resolutions of the board of directors of the
Borrower approving the Commitment Increase and the corresponding modifications
to this Agreement and (B) an opinion of counsel for the Borrower, in
substantially the form of Exhibit G hereto;

(ii) an Assumption Agreement from each Assuming Lender, if any, duly executed by
such Eligible Assignee, the Agent and the Borrower; and

 

35



--------------------------------------------------------------------------------

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Revolving Credit Commitment in a writing satisfactory to the Borrower and
the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 12:00 Noon (Hong Kong time), by facsimile, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (Hong Kong time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender’s ratable portion of
the Borrowings then outstanding (calculated based on its Revolving Credit
Commitment as a percentage of the aggregate Revolving Credit Commitments
outstanding after giving effect to the relevant Commitment Increase) and, in the
case of such Increasing Lender, an amount equal to the excess of (i) such
Increasing Lender’s ratable portion of the Borrowings then outstanding
(calculated based on its Revolving Credit Commitment as a percentage of the
aggregate Revolving Credit Commitments outstanding after giving effect to the
relevant Commitment Increase) over (ii) such Increasing Lender’s ratable portion
of the Borrowings then outstanding (calculated based on its Revolving Credit
Commitment (without giving effect to the relevant Commitment Increase) as a
percentage of the aggregate Revolving Credit Commitments (without giving effect
to the relevant Commitment Increase). After the Agent’s receipt of such funds
from each such Increasing Lender and each such Assuming Lender, the Agent will
promptly thereafter cause to be distributed like funds to the other Lenders for
the account of their respective Applicable Lending Offices in an amount to each
other Lender such that the aggregate amount of the outstanding Revolving Credit
Advances owing to each Lender after giving effect to such distribution equals
such Lender’s ratable portion of the Borrowings then outstanding (calculated
based on its Revolving Credit Commitment as a percentage of the aggregate
Revolving Credit Commitments outstanding after giving effect to the relevant
Commitment Increase). In the event of any such distribution with respect to a
Eurocurrency Rate Advance, the Borrower shall be obligated to reimburse the
applicable Lenders in respect thereof pursuant to Section 9.04(c).

SECTION 2.19. Defaulting Lenders. (a) If any Lender becomes, and during the
period it remains, a Defaulting Lender or a Potential Defaulting Lender, if any
Letter of Credit is at the time outstanding, any Issuing Bank may (except, in
the case of a Defaulting Lender, to the extent the Commitments have been fully
reallocated pursuant to Section 2.19(b)), by notice to the Borrower and such
Defaulting Lender or Potential Defaulting Lender through the Agent, require the
Borrower to Cash Collateralize the obligations of the Borrower to each Issuing
Bank in respect of such Letter of Credit in an amount at least equal to 100% of
the aggregate amount of the unreallocated obligations (contingent or otherwise)
of such Defaulting Lender or such Potential Defaulting Lender to be applied pro
rata in respect thereof, or to make other arrangements satisfactory to the
Agent, and to any Issuing Bank in their sole discretion to protect them against
the risk of non-payment by such Defaulting Lender or Potential Defaulting
Lender.

(b) If a Lender becomes, and during the period it remains, a Defaulting Lender,
the following provisions shall apply with respect to any outstanding L/C
Exposure of such Defaulting Lender:

(i) the L/C Exposure of such Defaulting Lender will, subject to the limitation
in the first proviso below, automatically be reallocated (effective on the day
such Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders pro
rata in accordance with their respective Commitments; provided that (A) the sum
of each Non-Defaulting Lender’s total Revolving Credit Advances and total L/C
Exposure may not in any event exceed the

 

36



--------------------------------------------------------------------------------

Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Agent, any Issuing Bank or any other Lender may have
against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender;

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s L/C Exposure cannot be so reallocated, whether by reason of
the first proviso in clause (i) above or otherwise, the Borrower will, not later
than two Business Days after demand by the Agent (at the direction of any
Issuing Bank), (A) Cash Collateralize the obligations of the Borrower to each
Issuing Bank in respect of such L/C Exposure, in an amount at least equal to the
aggregate amount of the unreallocated portion of such L/C Exposure, or (B) make
other arrangements satisfactory to the Agent, and to the Issuing Banks, in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender; and

(iii) any amount paid by the Borrower or otherwise received by the Agent for the
account of a Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will not be paid
or distributed to such Defaulting Lender, but will instead be retained by the
Agent in a segregated non-interest bearing account until (subject to
Section 2.19(e)) the termination of the Commitments and payment in full of all
obligations of the Borrower hereunder and will be applied by the Agent, to the
fullest extent permitted by law, to the making of payments from time to time in
the following order of priority: first to the payment of any amounts owing by
such Defaulting Lender to the Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to any Issuing Bank (pro rata as
to the respective amounts owing to each of them) under this Agreement, third to
the payment of post-default interest and then current interest due and payable
to the Lenders hereunder other than Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fifth to pay principal and unreimbursed Letter of
Credit disbursements then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them, sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

(c) In furtherance of the foregoing, if any Lender becomes, and during the
period it remains, a Defaulting Lender or a Potential Defaulting Lender, subject
to Section 2.19(b)(i) above, each Issuing Bank is hereby authorized by the
Borrower (which authorization is irrevocable and coupled with an interest) to
give, in its discretion, through the Agent, Notices of Borrowing pursuant to
Section 2.02 in such amounts and in such times as may be required to
(i) reimburse an outstanding Letter of Credit disbursement and/or (ii) Cash
Collateralize the obligations of the Borrower in respect of outstanding Letters
of Credit in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender or Potential Defaulting
Lender in respect of such Letter of Credit.

(d) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Section 2.04 (without prejudice
to the rights of the Non-Defaulting Lenders in respect of such fees), provided
that (i) to the extent that all or a portion of the L/C Exposure of such
Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.19(b), such fees that would

 

37



--------------------------------------------------------------------------------

have accrued for the benefit of such Defaulting Lender will instead accrue for
the benefit of and be payable to such Non-Defaulting Lenders, pro rata in
accordance with their respective Commitments, and (ii) to the extent that all or
any portion of such L/C Exposure cannot be so reallocated, such fees will
instead accrue for the benefit of and be payable to each Issuing Bank (and the
pro rata payment provisions of Section 2.15 will automatically be deemed
adjusted to reflect the provisions of this Section).

(e) If the Borrower, the Agent, and the Issuing Banks agree in writing in their
discretion that a Lender is no longer a Defaulting Lender or a Potential
Defaulting Lender, as the case may be, the Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any amounts then held in the segregated account referred to in
Section 2.19(b)), such Lender will, to the extent applicable, purchase at par
such portion of outstanding Revolving Credit Advances of the other Lenders
and/or make such other adjustments as the Agent may determine to be necessary to
cause the Revolving Credit Advances and the L/C Exposure of the Lenders to be on
a pro rata basis in accordance with their respective Commitments, whereupon such
Lender will cease to be a Defaulting Lender or Potential Defaulting Lender and
will be a Non-Defaulting Lender (and such Exposure of each Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender or Potential Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender or Potential Defaulting Lender.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:

(a) The Agent shall have received this Agreement, executed and delivered by a
duly authorized officer of the Borrower, each Guarantor and each Lender.

(b)(i) The repayment in full of all existing indebtedness under the Existing
Credit Agreement, if any and (ii) the termination of all commitments to lend or
make other extensions of credit under the Existing Credit Agreement.

(c) The Borrower shall have paid, to the extent invoiced prior to the Effective
Date, all accrued fees and expenses of the Arrangers, the Agent and the Lenders
owing pursuant to the Commitment Papers and the Agency Fee Letter (including, to
the extent invoiced prior to the Effective Date, the accrued fees and expenses
of counsel to the Arrangers and the Agent).

(d) The Agent shall have received, at least five business days prior to the
Effective Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act, in each
case, to the extent requested at least ten Business Days prior to the Effective
Date.

(e) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Borrower, dated the Effective Date, stating that:

 

38



--------------------------------------------------------------------------------

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date (unless such representation and warranty relates to
an earlier date, in which case such representation and warranty was true and
correct as of such earlier date), and

(ii) No event has occurred and is continuing that constitutes a Default.

(f) The Agent shall have received on or before the Effective Date the following,
each dated the Effective Date, in form and substance reasonably satisfactory to
the Agent and (except for the Notes) in sufficient copies for each Lender:

(i) The Notes to the order of the Lenders to the extent requested by any Lender
pursuant to Section 2.16.

(ii) Certified copies of (A) the resolutions of the Board of Directors of the
Borrower and each Guarantor approving this Agreement and the Notes, and, in the
case of each Guarantor, approving the Guaranty and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement, the Notes and any Guaranty and (B) the resolutions of
the members of the Borrower, International Sales and General IP approving this
Agreement and the Notes and, in the case of International Sales and General IP,
approving the Guaranty and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement, the
Notes and any Guaranty.

(iii) True and complete copies of the certificate of incorporation and by-laws
(or equivalent organizational documents) of each the Borrower and each
Guarantor.

(iv) A certificate of the Secretary or an Assistant Secretary of the Borrower
and each Guarantor certifying the names and true signatures of the officers of
the Borrower and each Guarantor authorized to sign this Agreement and the Notes
and the other documents to be delivered hereunder.

(v) A favorable opinion of (A) Latham & Watkins LLP, special New York counsel to
the Loan Parties, substantially in the form of Exhibit G-1 hereto and
(B) Singaporean counsel to the Loan Parties, substantially in the form of
Exhibit G-2 hereto.

(g) The Lenders shall have received from the Borrower, not less than 5 days
prior to the Effective Date, the Historical Financial Statements.

(h) The Agent shall have received the Agency Fee Letter, executed and delivered
by a duly authorized officer of the Borrower.

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance. The
obligation of each Lender to make an Advance (other than an Advance made by any
Issuing Bank or any Lender pursuant to Section 2.03(c)) on the occasion of each
Borrowing and the obligation of each Issuing Bank to issue a Letter of Credit
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Borrowing or such Issuance (as the case may be)
the following statements shall be true (and each of the giving of the applicable
Notice of Borrowing or Notice of Issuance and the acceptance by the Borrower of
the proceeds of such Borrowing or such Issuance shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
or such Issuance such statements are true):

 

39



--------------------------------------------------------------------------------

(a) the representations and warranties contained in Section 4.01 are true and
correct in all material respects (unless such representation and warranty is
qualified by materiality, in which case such representation and warranty shall
be true and correct in all respects) on and as of such date, before and after
giving effect to such Borrowing or such Issuance and to the application of the
proceeds therefrom, as though made on and as of such date (unless such
representation and warranty relates to an earlier date, in which case such
representation and warranty was true and correct in all material respects as of
such earlier date); provided, that the representation set forth in subsection
(h) thereof, shall be made only on the Effective Date, and

(b) no event has occurred and is continuing, or would result from such Borrowing
or such Issuance or from the application of the proceeds therefrom, that
constitutes a Default.

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

SECTION 3.04. Additional Conditions to Issuances. In addition to the other
conditions precedent herein set forth, if any Lender becomes, and during the
period it remains, a Defaulting Lender or a Potential Defaulting Lender, no
Issuing Bank will be required to issue any Letter of Credit or to amend any
outstanding Letter of Credit to increase the face amount thereof, alter the
drawing terms thereunder or extend the expiry date thereof, unless such Issuing
Bank is satisfied that any exposure that would result therefrom is eliminated or
fully covered by the Commitments of the Non-Defaulting Lenders or by Cash
Collateralization or a combination thereof satisfactory to such Issuing Bank. If
any Issuing Bank issues a Letter of Credit or amends any outstanding Letter of
Credit to extend the expiry date thereof, in either case, resulting in such
Letter of Credit having an expiry date later than five Business Days before the
Termination Date, such Issuing Bank may request the Borrower to, and the
Borrower shall, within two Business Days of such request, deposit in the L/C
Cash Deposit Account, an amount equal to 105% of such Letter of Credit.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Loan Parties. The Borrower
and each Guarantor represents and warrants as follows:

(a) Corporate Status. Each Loan Party is duly organized, validly existing and in
good standing (or appropriate equivalent) under the laws of its jurisdiction of
organization.

(b) Corporate Power and Authority. The execution, delivery and performance by
each Loan Party of this Agreement and the other Loan Documents to be delivered
by it, and the consummation of the transactions contemplated hereby, are within
such Loan Party’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) such Loan Party’s charter or by-laws
or (ii) any law or any contractual restriction binding on or affecting such Loan
Party.

 

40



--------------------------------------------------------------------------------

(c) Approvals. No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by each Loan
Party of this Agreement or the other Loan Documents to be delivered by such Loan
Party.

(d) Binding Obligation. This Agreement has been, and each of the other Loan
Documents to be delivered by each Loan Party when delivered hereunder will have
been, duly executed and delivered by such Loan Party, as applicable. This
Agreement is, and each of the Notes when delivered hereunder will be, the legal,
valid and binding obligation of the Loan Party party thereto enforceable against
such Loan Party in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law).

(e) Litigation. There is no pending or, to the Borrower’s knowledge, overtly
threatened action, suit, investigation, litigation or administrative or judicial
proceedings, affecting Holdings or any of its Subsidiaries before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of the Loan Documents or the consummation of the transactions
contemplated hereby.

(f) Environmental Matters. Each of Borrower and its Subsidiaries (other than
Immaterial Subsidiaries) is and has been in compliance with all Environmental
Laws, which compliance includes obtaining, maintaining and complying with all
permits, licenses and other authorizations required under all Environmental Laws
to carry on its business, except to the extent failure to comply would not
(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect.

(g) Compliance with ERISA. (A) Except as otherwise would not (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect: (i) each of the Borrower and its ERISA Affiliates is in
compliance with the presently applicable provisions of ERISA and the Code with
respect to each Plan and Multiemployer Plan, and the terms of each Plan, and
(ii) no ERISA Event has occurred or is reasonably expected to occur.

(B) All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect. All
contributions or other payments which are due with respect to each Foreign Plan
have been made in full and there are no funding deficiencies thereunder, except
to the extent any such events would not (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.

(h) Material Adverse Change. As of the Effective Date, since October 28, 2012,
there has been no Material Adverse Change.

(i) True and Complete Disclosure. (A) None of the factual written information
and data (taken as a whole) heretofore or contemporaneously furnished by or on
behalf of Parent or the Borrower, any of the Subsidiaries or any of their
respective authorized representatives in writing to the Agent and/or any Lender
on or before the Effective Date (including (i) the Information Memorandum and
(ii) all information contained in the Loan Documents) for purposes of or in
connection with this Agreement or any transaction contemplated herein contained
any untrue statement or omitted to state any

 

41



--------------------------------------------------------------------------------

material fact necessary to make such information and data (taken as a whole) not
materially misleading at such time in light of the circumstances under which
such information or data was furnished, it being understood and agreed that for
purposes of this Section 4.01(i), such factual information and data shall not
include projections and pro forma financial information.

(B) The projections and pro forma financial information contained in the
information and data referred to in clause (A) above were based on good faith
estimates and assumptions believed by such Persons to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

(j) Financial Condition; Financial Statements. The Historical Financial
Statements fairly present, in all material respects, the Consolidated financial
condition of the Borrower and its Subsidiaries as at such date and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the period ended on such date, all in accordance with GAAP consistently applied.

(k) Margin Regulations. No Loan Party is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of, and in violation of, Regulation U issued by the Board of Governors
of the Federal Reserve System), and no proceeds of any Advance will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.

(l) Investment Company Act. No Loan Party is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

(m) OFAC. The Borrower and each of its Subsidiaries is in compliance, in all
material respects, with the Trading with the Enemy Act, as amended, and each of
the foreign assets control regulations of the United States Treasury Department
(31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto.

(n) Solvency. On the Effective Date (after giving effect to the transactions
contemplated hereby, including any Advances made on the Effective Date), the
Borrower on a consolidated basis with its Subsidiaries, taken as a whole, will
be Solvent.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid,
and any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, each Loan Party will:

(a) Compliance with Laws. Comply, and cause each of its Subsidiaries to comply
with all applicable laws, rules, regulations and orders, such compliance to
include, without limitation, compliance with ERISA, Environmental Laws, the
Patriot Act and any anti-money laundering, counter-terrorism financing, trade or
economic sanctions laws and regulations, except to the extent such failure to
comply could not reasonably be expected to have a Material Adverse Effect.

 

42



--------------------------------------------------------------------------------

(b) Payment of Taxes. Pay and discharge, and cause each of its Subsidiaries to
pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property, income or profits and (ii) all lawful claims that, if unpaid, might by
law become a Lien (other than Liens permitted hereunder pursuant to
Section 5.02(a) upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim (x) that is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors or (y) the failure to make any
such payment would not (either individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
(other than Immaterial Subsidiaries) to maintain, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Borrower or
such Subsidiary operates.

(d) Preservation of Corporate Existence. Preserve and maintain, and cause each
of its Subsidiaries (other than Immaterial Subsidiaries) to preserve and
maintain, its corporate existence, rights (charter and statutory) and
franchises; provided, however, that the Borrower and its Subsidiaries may
(i) consummate any merger or consolidation or other transaction permitted under
Section 5.02(b), (ii) sell, transfer, or otherwise dispose of, any Subsidiary of
the Borrower if permitted under Section 5.02(e), (iii) dissolve or terminate the
existence of any Subsidiary of the Borrower possessing immaterial assets or
liabilities or no continuing business purpose, or (iv) dissolve or terminate the
existence of any Subsidiary if in the Borrower’s determination (w) the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower and its Subsidiaries, taken as a whole and (x) the loss thereof is
not materially disadvantageous to the Borrower and its Subsidiaries, taken as a
whole, and provided further that neither the Borrower nor any of its
Subsidiaries shall be required to preserve any right or franchise if in the
Borrower’s determination (y) the preservation thereof is no longer desirable in
the conduct of the business of the Borrower or such Subsidiary, as the case may
be and (z) the loss thereof is not materially disadvantageous to the Borrower or
such Subsidiary.

(e) Visitation Rights. At any reasonable time during normal business hours and
from time to time upon reasonable notice, permit the Agent or any of the Lenders
or any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Borrower and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Borrower and any of its Subsidiaries with any of their
officers or directors and with their independent certified public accountants,
subject to applicable regulations of the Federal government relating to
classified information and reasonable security and safety regulations of the
Borrower; provided that the Borrower shall bear the cost and expense of one such
visit per calendar year as well as any such visits after and during the
continuance of an Event of Default.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
such Subsidiary materially in accordance with, and to the extent required by,
GAAP.

(g) Maintenance of Properties. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, in accordance with customary and

 

43



--------------------------------------------------------------------------------

prudent business practices for similar businesses, except to the extent that
failure to do so would not (either individually or in the aggregate) reasonably
be expected to have a Material Adverse Effect.

(h) Transactions with Affiliates. Conduct, and cause each of the Subsidiaries to
conduct, all transactions with any of their Affiliates (other than the Borrower
and its Subsidiaries) on terms that are fair and reasonable and no less
favorable to the Borrower or such Subsidiary in any material respect than it
would obtain in a comparable arm’s-length transaction with a Person that is not
an Affiliate; provided that the foregoing restrictions shall not apply to
(i) the payment of customary fees to the Sponsors for management, consulting and
financial services rendered to Holdings, the Borrower and the Subsidiaries and
customary investment banking fees paid to the Sponsors for services rendered to
Holdings, the Borrower and the Subsidiaries in connection with divestitures,
acquisitions, financings and other transactions, (ii) customary fees paid to
members of the board of directors of the Borrower and the Subsidiaries and
(iii) transactions permitted by Section 5.02(i).

(i) Use of Proceeds. Use the proceeds of any Advance (i) on the Effective Date
to repay any amounts outstanding under the Existing Credit Agreement, if any and
(ii) following the Effective Date, for general corporate purposes of the
Borrower and its Subsidiaries (including permitted acquisitions and
investments).

(j) Reporting Requirements. Furnish to the Agent, who shall furnish to the
Lenders:

(i) as soon as available and in any event on or before the date on which such
financial statements are required to be filed with the SEC with respect to each
of the first three quarterly accounting periods in each fiscal year of the
Borrower (or, if such financial statements are not required to be filed with the
SEC, on or before the date that is 60 days after the end of each such quarterly
accounting period), the unaudited Consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such quarter and unaudited Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, duly certified (subject to year-end audit adjustments and
absence of footnote disclosures) by the chief financial officer, treasurer or
other authorized financial officer of the Borrower as having been prepared in
accordance with GAAP and certificates of the chief financial officer or other
authorized financial officer of the Borrower as to compliance with the terms of
this Agreement and setting forth in reasonable detail the calculations necessary
to demonstrate compliance with Section 5.03 (such financial statements and
certificates, the “Section 5.01(j)(i) Financial Statements and Certificates”);
provided that in the event of any change in GAAP used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to Initial GAAP; and provided further, that
so long as (A) Parent only conducts, transacts or otherwise engages in, or
commits to conduct, transact or otherwise engage in, any business or operations
incidental to (w) its ownership of the Stock and Stock Equivalents of Holdings,
(x) its Stock and Stock Equivalents, including, without limitation, the payment
of dividends, the repurchase of its Stock and any public or private offering of
its Stock and Stock Equivalents, (y) Guaranteed Debt of the Borrower or any of
its Subsidiaries and (z) subject to Section 5.02(j), intercompany Debt between
Parent and its Subsidiaries, (B) Parent does not incur, create, assume or suffer
to exist any Lien or Debt or other liabilities or financial obligations (other
than those described in clause (A) above), except (x) nonconsensual obligations
imposed by operation of law, (y) obligations with respect to its Stock and Stock
Equivalents or (z) any other Debt so long as (I) the Parent Consolidated Debt to
EBITDA Ratio as of the end of the applicable fiscal quarter is not greater than
2.50 to 1.00 and (II) the Parent Interest Coverage Ratio as of the end of the
applicable fiscal quarter is not less than 3.50:1.00, (C) Parent does not own,
lease manage or otherwise operate any properties or assets

 

44



--------------------------------------------------------------------------------

(including cash and cash equivalents) other than the ownership of Stock or Stock
Equivalents of Holdings and its Subsidiaries and (D) Borrower has not previously
complied with this Section 5.01(j)(i) by delivering Section 5.01(j)(i) Financial
Statements and Certificates, the Borrower shall be permitted to furnish, in lieu
of the Section 5.01(j)(i) Financial Statements and Certificates, the
Consolidated balance sheet of Parent and its Subsidiaries as of the end of such
quarter and Consolidated statements of income and cash flows of Parent and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter duly certified (subject to year-end
audit adjustments and absence of footnote disclosures) by the chief financial
officer, treasurer or other authorized financial officer of Parent as having
been prepared in accordance with GAAP, together with (I) a Compliance
Certificate of the chief financial officer or other authorized financial officer
of the Borrower as to compliance with the terms of this Agreement and setting
forth calculations reasonably necessary to demonstrate compliance with
Section 5.03 and (II) a certificate of the chief financial officer or other
authorized financial officer of Parent as to compliance with clauses (A),
(B) and (C) of this proviso (it being understood that the filing of Parent’s
Report on Form 10-Q with the SEC shall satisfy the requirements of this proviso
for the delivery of Consolidated balance sheets and Consolidated statements of
income and cash flows);

(ii) as soon as available and in any event on or before the date on which such
financial statements are required to be filed with the SEC with respect to each
fiscal year (or, if such financial statements are not required to be filed with
the SEC, on or before the date that is 120 days after the end of each such
fiscal year), a copy of the annual audit report for such year for the Borrower
and its Subsidiaries, containing the Consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such fiscal year and Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for
such fiscal year, in each case accompanied by an opinion unqualified as to scope
and going concern by PricewaterhouseCoopers LLP or other independent certified
public accountants reasonably acceptable to the Required Lenders and a
Compliance Certificate of the chief financial officer or other authorized
financial officer of the Borrower as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to Initial GAAP (it being understood that the filing of the
Borrower’s Report on Form 10-K with the SEC shall satisfy the requirements of
this Section 5.01(j)(ii) so long as the information required to be contained in
such Report is substantially the same as that required under this clause (ii));

(iii) as soon as available and in any event on or before the date on which such
financial statements are required to be filed with the SEC with respect to each
fiscal year (or, if such financial statements are not required to be filed with
the SEC, on or before the date that is 120 days after the end of each such
fiscal year), a copy of the annual audit report for such year for Parent and its
Subsidiaries, containing the Consolidated balance sheet of Parent and its
Subsidiaries as of the end of such fiscal year and Consolidated statements of
income and cash flows of Parent and its Subsidiaries for such fiscal year, in
each case accompanied by an opinion unqualified as to scope and going concern by
PricewaterhouseCoopers LLP or other independent certified public accountants
reasonably acceptable to the Required Lenders (it being understood that the
filing of Parent’s Report on Form 10-K with the SEC shall satisfy the
requirements of this Section 5.01(j)(iii) so long as the information required to
be contained in such Report is substantially the same as that required under
this clause (iii));

 

45



--------------------------------------------------------------------------------

(iv) as soon as possible and in any event within seven days after the occurrence
of any Default of which the Borrower has knowledge, a statement of the chief
financial officer or other authorized financial officer of the Borrower setting
forth details of such Default and the action that the Borrower has taken and
proposes to take with respect thereto;

(v) promptly after the sending or filing thereof, copies of all reports that the
Borrower sends to any of its securityholders, and copies of all reports and
registration statements that the Borrower or any Subsidiary files with the SEC
or any national securities exchange;

(vi) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.01(e);

(vii) promptly after the commencement thereof, notice of any Environmental
Action that would be reasonably likely to have a Material Adverse Effect; and

(viii) such other information respecting the Borrower or any of its Subsidiaries
as any Lender through the Agent may from time to time reasonably request.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid,
and any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, no Loan Party will:

(a) Liens. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

(i) Permitted Liens,

(ii) purchase money Liens upon or in any real property or equipment acquired or
held by the Borrower or any Subsidiary in the ordinary course of business to
secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition (including Liens,
if any, in respect of leases that have been, or should be, in accordance with
GAAP in effect on the date hereof, recorded as capital leases and any Liens
placed on such property or equipment within 180 days after the acquisition of
such property or equipment) of such property or equipment, or Liens existing on
such property or equipment at the time of its acquisition (other than any such
Liens created in contemplation of such acquisition that were not incurred to
finance the acquisition of such property) or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount, provided,
however, that no such Lien shall extend to or cover any properties of any
character other than the real property or equipment being acquired (and any
accessions or additions thereto, and proceeds thereof), and no such extension,
renewal or replacement shall extend to or cover any properties not theretofore
subject to the Lien being extended, renewed or replaced, provided further that
the aggregate principal amount of indebtedness secured by the Liens referred to
in this clause (ii) shall not exceed $50,000,000,

(iii) the Liens existing on the Effective Date and described on Schedule 5.02(a)
hereto,

(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a

 

46



--------------------------------------------------------------------------------

Subsidiary of the Borrower; provided that such Liens were not created in
contemplation of such merger, consolidation or acquisition and do not extend to
any assets other than those of the Person so merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary,

(v) Liens securing contingent obligations in respect of acceptances, letters of
credit, bank guarantees, surety bonds or similar extensions of credit,

(vi) Liens that are within the general parameters customary in the industry and
incurred in the ordinary course of business securing obligations under Hedge
Agreements designed solely to protect the Borrower or any of its Subsidiaries
from fluctuations in interest rates, currencies or the price of commodities,

(vii) Liens on cash as contemplated by Section 2.19 or 6.02,

(viii) the replacement, extension or renewal of any Lien permitted by clause
(iii) or (iv) above upon or in the property theretofore subject thereto or the
replacement, extension or renewal (without increase in the principal amount or
change in any direct or contingent obligor) of the Debt secured thereby; and

(ix) other Liens so long as the aggregate principal amount of the obligations so
secured does not exceed $50,000,000 at any time outstanding.

(b) Mergers. Merge or consolidate with or into any Person, or permit any of its
Subsidiaries (other than Immaterial Subsidiaries) to do so, except (i) that any
Subsidiary of the Borrower may merge, consolidate, amalgamate, or combine with
or into any other Subsidiary of the Borrower that is a Guarantor, (ii) any
Subsidiary of the Borrower may merge, consolidate, amalgamate, or combine with
or into the Borrower and (iii) any Subsidiary of the Borrower and the Borrower
may merge, consolidate, amalgamate, or combine with or into any other Person if,
as a result of one or a series of transactions, the surviving or resulting
entity is or becomes a Subsidiary or, if the Borrower is a party to such
transaction, the surviving entity is the Borrower, provided, in each case, that
no Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom.

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by GAAP.

(d) Subsidiary Debt. Permit any of its non-Guarantor Subsidiaries to create or
suffer to exist, any Debt other than:

(i) Debt owed under this Agreement or the Notes,

(ii) Debt existing on the Effective Date and described on Schedule 5.02(d)
hereto (the “Existing Debt”), and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, the Existing Debt, provided that
the principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor shall
not be changed, as a result of or in connection with such extension, refunding
or refinancing,

(iii) Debt in amounts permitted by Sections 5.02(a)(ii) and (ix),

 

47



--------------------------------------------------------------------------------

(iv) Debt owed to the Borrower or a wholly owned direct or indirect Subsidiary
of the Borrower,

(v) obligations of any Subsidiary of the Borrower under any Hedge Agreements
entered into in the ordinary course of business to protect the Borrower and its
Subsidiaries against fluctuations in interest or exchange rates,

(vi) contingent obligations in respect of acceptances, letters of credit, bank
guarantees, surety bonds or similar extensions of credit,

(vii) Debt of a Person at the time such Person is merged into or consolidated
with any Subsidiary of the Borrower or becomes a Subsidiary of the Borrower;
provided that such Debt was not created in contemplation of such merger,
consolidation or acquisition, and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, such Debt, provided further that
the principal amount of such Debt shall not be increased above the principal
amount thereof outstanding immediately prior to such extension, refunding or
refinancing, and the direct and contingent obligors therefor shall not be
changed (other than as a result of merger or consolidation), as a result of or
in connection with such extension, refunding or refinancing,

(viii) endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and

(ix) other unsecured Debt of such non-Guarantor Subsidiaries in an aggregate
amount not to exceed $75,000,000.

(e) Sales of Assets. Sell, lease, transfer or otherwise dispose of, or permit
any of its Subsidiaries to sell, lease, transfer or otherwise dispose of, any
assets, or grant any option or other right to any other Person to purchase,
lease or otherwise acquire any assets of the Borrower or any of its
Subsidiaries, except (i) sales of inventory in the ordinary course of its
business or sales or other dispositions of scrap, surplus, outdated, superseded,
replaced or obsolete material or equipment or sales of other assets in the
ordinary course of its business that are no longer used, (ii) in or in
connection with a transaction authorized by Section 5.02(b), (iii) sales or
dispositions between or among the Borrower and its wholly-owned Subsidiaries
that are Guarantors, (iv) sales of property in connection with a Permitted Sale
Leaseback provided that the net present value of the aggregate rental
obligations under such leases or contracts (discounted at the implied interest
rate of such lease or contract) does not exceed 15% of the Consolidated total
assets of the Borrower and its Subsidiaries measured as of October 28, 2012 or,
if greater, 15% of Consolidated total assets of the Borrower and its
Subsidiaries as of the most recent fiscal quarter end for which financial
statements of the Borrower are delivered pursuant to Section 5.01(j) hereof and
(v) sales or other dispositions of assets in an amount not to exceed, after the
date hereof, an amount equal to 15% of the Consolidated total assets of the
Borrower and its Subsidiaries measured as of October 28, 2012 or, if greater,
15% of Consolidated total assets of the Borrower and its Subsidiaries as of the
most recent fiscal quarter end for which financial statements of the Borrower
are delivered pursuant to Section 5.01(j).

(f) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business from the business as
carried on by the Borrower and its Subsidiaries at the date hereof.

(g) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other

 

48



--------------------------------------------------------------------------------

distributions in respect of its capital stock (whether through a covenant
restricting dividends, a financial covenant or otherwise), except (i) this
Agreement, (ii) any agreement or instrument evidencing Existing Debt or, to the
extent such agreement or arrangement could not reasonably be expected to impair
the Borrower’s ability to repay the Obligations as and when due, any agreement
or instrument evidencing Debt permitted under Section 5.02(d) and (iii) any
agreement in effect at the time such Subsidiary becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of the Borrower.

(h) Activities of Holdings. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, Holdings shall not (i) conduct, transact
or otherwise engage in, or commit to conduct, transact or otherwise engage in,
any business or operations other than those incidental to its ownership of the
Stock and Stock Equivalents of the Borrower, any public offering of its Stock
and any transaction that Holdings is permitted to enter into or consummate under
this Section 5.02, (ii) incur, create, assume or suffer to exist any Lien or
Debt or other liabilities or financial obligations (other than those described
in clause (i) above), except, (A) nonconsensual obligations imposed by operation
of law, (B) pursuant to the Loan Documents to which it is a party or
(C) obligations with respect to its Stock and Stock Equivalents, or (iii) own,
lease manage or otherwise operate any properties or assets (including cash
(other than cash received in connection with dividends made by the Borrower in
accordance with Section 5.02(i)(iii), (iv) or (v) pending application in the
manner contemplated by said Section) and cash equivalents) other than the
ownership of Stock or Stock Equivalents of the Borrower.

(i) Dividends. No Loan Party will declare or pay any dividends (other than
dividends payable solely in its Stock) or return any capital, or permit any of
its Subsidiaries to pay any dividends (other than dividends payable solely in
its Stock) or return any capital, to its stockholders or make any other
distribution, payment or delivery of property or cash to its stockholders as
such, or redeem, retire, purchase or otherwise acquire, directly or indirectly,
for consideration, any shares of any class of its Stock or Stock Equivalents or
the Stock or Stock Equivalents of any direct or indirect parent now or hereafter
outstanding, or set aside any funds for any of the foregoing purposes, or permit
any of the Subsidiaries to purchase or otherwise acquire for consideration any
Stock or Stock Equivalents of the Borrower, now or hereafter outstanding (all of
the foregoing “dividends”), other than (i) dividends paid to the Borrower or a
Guarantor, (ii) dividends paid from a non-Guarantor Subsidiary to another
non-Guarantor Subsidiary, (iii) dividends paid by U.S. Inc. to a direct or
indirect parent thereof, which dividends are immediately paid by such parent to
a Loan Party, (iv) dividends paid to Holdings or its Subsidiaries in connection
with tax planning in the ordinary course of business and (v) other dividends so
long as, at the time of and immediately after giving effect to such dividend,
(A) the Consolidated Debt to EBITDA Ratio (on a pro forma basis after having
given effect to such dividend), is less than 2.00 to 1.00, (B) no Default or
Event of Default exists or would result from such dividend and (C) Parent shall
not be in default in the payment of any amount in respect of any Debt or any
other monetary liability in an amount of $35,000,000 or more.

(j) Subordinated Indebtedness. All Debt owing from any Loan Party to Parent
shall be subordinated to the obligations of such Loan Party hereunder on terms
reasonably satisfactory to the Agent, which terms, in any event, shall prohibit
any payments with respect to such Debt after and during the continuance of an
Event of Default hereunder.

SECTION 5.03. Financial Covenants. So long as any Advance shall remain unpaid,
and Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Borrower will:

(a) Debt to EBITDA Ratio. Maintain, as of the end of each fiscal quarter, a
Consolidated Debt to EBITDA Ratio of not greater than 2.50 to 1.00.

 

49



--------------------------------------------------------------------------------

(b) Interest Coverage Ratio. Maintain, as of the end of each fiscal quarter, a
ratio of (i) Consolidated EBITDA of the Borrower and its Consolidated
Subsidiaries for the period of four fiscal quarters then ended to
(ii) Consolidated Interest Expense during such period by the Borrower and its
Consolidated Subsidiaries, of not less than 3.50 to 1.00; provided, that for
purposes of calculating Consolidated Interest Expense for the Borrower and its
Subsidiaries for any period, the Interest Expense of any Person (or assets or
division of such Person) acquired by the Borrower or any of its Subsidiaries
during such period shall be included on a pro forma basis for such period
(assuming the consummation of such acquisition occurred on the first day of such
period).

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance or make any other payment of fees or other amounts payable under this
Agreement or any Note within three Business Days after the same becomes due and
payable; or

(b) Any representation or warranty made by any Loan Party herein or by any Loan
Party (or any of their respective officers) in connection with this Agreement
shall prove to have been incorrect in any material respect when made; or

(c)(i) Any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 2.19(b)(ii)(A), 5.01(d), (h) or (i), 5.01(j)(iv)
or (vi), 5.02 or 5.03, (ii) any Loan Party shall fail to perform or observe any
term, covenant or agreement contained in Section 5.01(j)(i), (ii) or (iii) and
such failure shall remain unremedied for 15 days after written notice thereof
shall have been given to the Borrower by the Agent or any Lender or (iii) any
Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Borrower by the Agent or any Lender; or

(d) Holdings or any of its Subsidiaries shall fail to pay any principal of or
premium or interest on any Debt that is outstanding in a principal or, in the
case of Hedge Agreements net amount, of at least $35,000,000 in the aggregate
(but excluding Debt outstanding hereunder) of Holdings or such Subsidiary (as
the case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), required to be purchased or defeased (other than cash
collateralization of letter of credit obligations), or an offer to prepay,
redeem, purchase or defease such Debt shall be required to be made, in each case
prior to the stated maturity thereof; or

(e) Holdings or any of its Subsidiaries shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general

 

50



--------------------------------------------------------------------------------

assignment for the benefit of creditors; or any proceeding shall be instituted
by or against Parent or any of its Subsidiaries (other than Immaterial
Subsidiaries) seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or Parent or any of its
Subsidiaries (other than Immaterial Subsidiaries) shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or

(f) Judgments or orders for the payment of money in excess of $35,000,000 in the
aggregate, to the extent not covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof, shall be
rendered against Holdings or any of its Subsidiaries and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(g) a Change of Control shall have occurred;

(h) Holdings or any of its ERISA Affiliates shall incur, or shall be reasonably
likely to incur liability which could reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect as a result of one or more of
the following: (i) the occurrence of any ERISA Event; or (ii) the partial or
complete withdrawal of Holdings or any of its ERISA Affiliates from, or the
termination, insolvency, reorganization or windup of, a Foreign Plan which is a
defined benefit pension plan; or

(i) Any Guaranty provided by any Guarantor or any material provision thereof
shall cease to be in full force or effect or any such Guarantor thereunder or
any Loan Party shall deny or disaffirm in writing any such Guarantor’s
obligations under any such Guaranty or (ii) this Agreement or any other Loan
Document ceases to be in full force or effect or any Loan Party shall deny or
disaffirm in writing any such Loan Party’s obligations under any such Loan
Document;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Advances by an Issuing
Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks to issue
Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under any Bankruptcy
Law, (A) the obligation of each Lender to make Advances (other than Advances by
an Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing
Banks to issue Letters of Credit shall automatically be terminated and (B) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower.

 

51



--------------------------------------------------------------------------------

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent’s office designated in such demand, for deposit in the L/C Cash Deposit
Account, an amount equal to 105% of the aggregate Available Amount of all
Letters of Credit then outstanding or (b) make such other arrangements in
respect of the outstanding Letters of Credit as shall be acceptable to the
Required Lenders and not more disadvantageous to the Borrower than clause (a);
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under any Bankruptcy Law, an amount
equal to the aggregate Available Amount of all outstanding Letters of Credit
shall be immediately due and payable to the Agent for the account of the Lenders
without notice to or demand upon the Borrower, which are expressly waived by the
Borrower, to be held in the L/C Cash Deposit Account. If at any time an Event of
Default is continuing the Agent determines that any funds held in the L/C Cash
Deposit Account are subject to any right or claim of any Person other than the
Agent and the Lenders or that the total amount of such funds is less than the
aggregate Available Amount of all Letters of Credit, the Borrower will,
forthwith upon demand by the Agent, pay to the Agent, as additional funds to be
deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Deposit Account that the Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit, to the extent funds are on deposit in the L/C Cash Deposit
Account, such funds shall be applied to reimburse the Issuing Banks to the
extent permitted by applicable law. After all such Letters of Credit shall have
expired or been fully drawn upon and all other obligations of the Borrower
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such L/C Cash Deposit Account shall be returned to the Borrower.

ARTICLE VII

GUARANTY

SECTION 7.01. Unconditional Guaranty. The Guarantors hereby absolutely,
unconditionally and irrevocably guarantee the punctual payment when due, whether
at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of the Borrower now or
hereafter existing under or in respect of this Agreement and the Notes
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such obligations being the “Obligations”), and agree to pay any and
all expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by the Agent or any Lender in enforcing any rights under this
Agreement. Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Obligations
and would be owed by the Borrower to the Agent or any Lender under or in respect
of this Agreement and the Notes but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Borrower. This Guaranty constitutes a guaranty of
payment and not of collection.

SECTION 7.02. Guaranty Absolute. The Guarantors guarantee that the Obligations
will be paid strictly in accordance with the terms of this Agreement and the
Notes, regardless of any law, regulation or order now or hereafter in effect in
any jurisdiction affecting any of such terms or the rights of the Agent or any
Lender with respect thereto. The obligations of each Guarantor under or in
respect of this Guaranty are independent of the Obligations or any other
obligations of the Borrower under or in respect of this Agreement and the Notes,
and a separate action or actions may be brought and prosecuted

 

52



--------------------------------------------------------------------------------

against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or whether the Borrower is joined in any
such action or actions. The liability of each Guarantor under this Guaranty
shall be irrevocable, absolute and unconditional irrespective of, and each
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of this Agreement, any Note or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations or any other obligations of the Borrower under
or in respect of this Agreement and the Notes, or any other amendment or waiver
of or any consent to departure from this Agreement or any Note, including,
without limitation, any increase in the Obligations resulting from the extension
of additional credit to the Borrower or any of its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Obligations;

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Obligations or any other obligations of the
Borrower under this Agreement and the Notes or any other assets of the Borrower
or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any of its Subsidiaries;

(f) any failure of the Agent or any Lender to disclose to the Guarantors any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower now or
hereafter known to the Agent or such Lender (the Borrower waiving any duty on
the part of the Agent and the Lenders to disclose such information);

(g) the failure of any other Person to execute or deliver this Guaranty or any
other guaranty or agreement or the release or reduction of liability of the
Guarantors or other guarantor or surety with respect to the Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Agent or any Lender or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made.

SECTION 7.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Obligations and this Guaranty and any requirement that the Agent or
any Lender protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against the Borrower or any
other Person or any collateral.

 

53



--------------------------------------------------------------------------------

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Obligations, whether existing now or in the future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of any Guarantor to proceed against the
Borrower, any other guarantor or any other Person or any collateral and (ii) any
defense based on any right of set-off or counterclaim against or in respect of
the obligations of any Guarantor hereunder.

(d) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to such Guarantor any matter, fact
or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower or any of its
Subsidiaries now or hereafter known by the Agent or such Lender.

(e) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower or any other Guarantor that arise from the existence,
payment, performance or enforcement of such Guarantors’ obligations under or in
respect of this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Agent or any Lender against
the Borrower or any other Guarantor or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from the
Borrower or any other Guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Obligations and all
other amounts payable under this Guaranty shall have been paid in full in cash,
all Letters of Credit shall have expired or been terminated and the Commitments
shall have expired or been terminated. If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the latest of (a) the payment in full in cash of the Obligations and all
other amounts payable under this Guaranty, (b) the Termination Date and (c) the
latest date of expiration or termination of all Letters of Credit, such amount
shall be received and held in trust for the benefit of the Agent and the
Lenders, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of this Agreement and
the Notes, or to be held as collateral for any Obligations or other amounts
payable under this Guaranty thereafter arising. If (i) any Guarantor shall make
payment to the Agent or any Lender of all or any part of the Obligations,
(ii) all of the Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash, (iii) the Termination Date shall have
occurred and (iv) all Letters of Credit shall have expired or been terminated,
the Agent and the Lenders will, at such Guarantor’s request and expense, execute
and deliver to such Guarantor appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Obligations resulting from
such payment made by such Guarantor pursuant to this Guaranty.

 

54



--------------------------------------------------------------------------------

SECTION 7.05. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Obligations and all other amounts payable
under this Guaranty, (ii) the Termination Date and (iii) the latest date of
expiration or termination of all Letters of Credit, (b) be binding upon each
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Agent and the Lenders and their successors, transferees and
assigns. Without limiting the generality of clause (c) of the immediately
preceding sentence, the Agent or any Lender may assign or otherwise transfer all
or any portion of its rights and obligations under this Agreement (including,
without limitation, all or any portion of its Commitments, the Advances owing to
it and the Note or Notes held by it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to the Agent or such Lender herein or otherwise, in each case as and to the
extent provided in Section 9.07.

SECTION 7.06. Limitation of Guaranty. Any term or provision of this Guaranty or
any other Loan Document to the contrary notwithstanding, the maximum aggregate
amount of the Obligations for which any Subsidiary Guarantor shall be liable
shall not exceed the maximum amount for which such Subsidiary Guarantor can be
liable without rendering this Guaranty, this Agreement or any other Loan
Document, as it relates to such Subsidiary Guarantor, subject to avoidance under
applicable law relating to fraudulent conveyance or fraudulent transfer
(including Section 548 of the Bankruptcy Code or any applicable provisions of
comparable state law) (collectively, “Fraudulent Transfer Laws”), in each case
after giving effect (a) to all other liabilities of such Subsidiary Guarantor,
contingent or otherwise, that are relevant under such Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of such Subsidiary Guarantor
in respect of intercompany Debt to the Borrower to the extent that such Debt
would be discharged in an amount equal to the amount paid by such Subsidiary
Guarantor hereunder) and (b) to the value as assets of such Subsidiary Guarantor
(as determined under the applicable provisions of such Fraudulent Transfer Laws)
of any rights to subrogation, contribution, reimbursement, indemnity or similar
rights held by such Subsidiary Guarantor pursuant to (i) applicable federal,
state, local and foreign laws, rules and regulations, orders, judgments, decrees
and other determinations of any Governmental Authority or arbitrator and common
law, or (ii) any other obligation, agreement, undertaking or similar provisions
of any security or any agreement, undertaking, contract, lease, indenture,
mortgage, deed of trust or other instrument (excluding a Loan Document)
providing for an equitable allocation among such Subsidiary Guarantor and other
Subsidiaries or Affiliates of the Borrower of obligations arising under this
Guaranty or other guaranties of the Obligations by such parties.

ARTICLE VIII

THE AGENT

SECTION 8.01. Authorization and Authority. Each Lender hereby irrevocably
appoints Citi International to act on its behalf as the Agent hereunder and
under the other Loan Documents and authorizes the Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent and the Lenders, and neither the Borrower nor other Loan Party shall
have rights as a third party beneficiary of any of such provisions.

SECTION 8.02. Agent Individually. (a) The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of

 

55



--------------------------------------------------------------------------------

business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Agent hereunder and without any duty to account
therefor to the Lenders.

(b) Each Lender understands that the Person serving as Agent, acting in its
individual capacity, and its Affiliates (collectively, the “Agent’s Group”) are
engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research) (such services and businesses are collectively referred to
in this Section 8.02 as “Activities”) and may engage in the Activities with or
on behalf of one or more of the Loan Parties or their respective Affiliates.
Furthermore, the Agent’s Group may, in undertaking the Activities, engage in
trading in financial products or undertake other investment businesses for its
own account or on behalf of others (including the Loan Parties and their
Affiliates and including holding, for its own account or on behalf of others,
equity, debt and similar positions in the Borrower, another Loan Party or their
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Loan Parties and their Affiliates . Each Lender understands and
agrees that in engaging in the Activities, the Agent’s Group may receive or
otherwise obtain information concerning the Loan Parties and their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lenders that are not members of
the Agent’s Group. None of the Agent nor any member of the Agent’s Group shall
have any duty to disclose to any Lender or use on behalf of the Lenders, and
shall not be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Loan Party or any Affiliate
thereof) or to account for any revenue or profits obtained in connection with
the Activities, except that the Agent shall deliver or otherwise make available
to each Lender such documents as are expressly required by any Loan Document to
be transmitted by the Agent to the Lenders. In acting as agent hereunder, the
Agent shall be regarded as acting through its agency division which shall be
treated as a separate division from any other of its divisions or departments
and, notwithstanding the foregoing provisions of this Article XIII, any
information received by some other division or department of the Agent may be
treated as confidential and shall not be regarded as having been given to the
Agent’s agency division.

(c) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Loan Parties
and their Affiliates) either now have or may in the future have interests or
take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder or under the other
Loan Documents). Each Lender agrees that no member of the Agent’s Group is or
shall be required to restrict its activities as a result of the Person serving
as Agent being a member of the Agent’s Group, and that each member of the
Agent’s Group may undertake any Activities without further consultation with or
notification to any Lender. None of (i) this Agreement nor any other Loan
Document, (ii) the receipt by the Agent’s Group of information (including
Company Information) concerning the Loan Parties and their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Agent or any member of the Agent’s Group to any Lender
including any such duty that would prevent or restrict the Agent’s Group from
acting on behalf of customers (including the Loan Parties and their Affiliates)
or for its own account.

SECTION 8.03. Duties of Agent; Exculpatory Provisions. (a) The Agent’s duties
hereunder and under the other Loan Documents are solely ministerial and
administrative in nature and the Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agent shall not have any duty to

 

56



--------------------------------------------------------------------------------

take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the Agent
will not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt, any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 or 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until the Borrower or any Lender shall have given notice to the Agent
describing such Default and such event or events.

(c) Neither the Agent nor any member of the Agent’s Group shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty,
representation or other information made or supplied in or in connection with
this Agreement or the Information Memorandum, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith or the adequacy, accuracy and/or completeness
of the information contained therein, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document or the perfection or priority of any Lien created or
purported to be created hereby or (v) the satisfaction of any condition set
forth in Article III or elsewhere herein, other than (but subject to the
foregoing clause (ii)) to confirm receipt of items expressly required to be
delivered to the Agent.

(d) Nothing in this Agreement shall require the Agent or any of its Related
Parties to carry out any “know your customer” or other checks in relation to any
person on behalf of any Lender and each Lender confirms to the Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
any of its Related Parties.

(e) Nothing in this Agreement constitutes the Agent or any Arranger as a trustee
or fiduciary of any other person. Neither the Agent nor any Arranger shall be
bound to account to the Lender for any sum or the profit element of any sum
received by it for its own account.

(f) The Arrangers shall have no obligations or duties whatsoever in such
capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity.

SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender, the Agent

 

57



--------------------------------------------------------------------------------

may presume that such condition is satisfactory to such Lender unless an officer
of the Agent responsible for the transactions contemplated hereby shall have
received notice to the contrary from such Lender prior to the making of such
Advance or the issuance of such Letter of Credit, and in the case of a
Borrowing, such Lender shall not have made available to the Agent such Lender’s
ratable portion of such Borrowing. The Agent may consult with legal counsel (who
may be counsel for the Borrower or any other Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. Each such
sub-agent and the Related Parties of the Agent and each such sub-agent shall be
entitled to the benefits of all provisions of this Article VIII and Section 9.04
(as though such sub-agents were the “Agent” hereunder) as if set forth in full
herein with respect thereto.

SECTION 8.06. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank having a combined
capital and surplus of at least $500,000,000 and with an office in New York, New
York, or an Affiliate of any such bank with an office in New York, New York (or
such other jurisdiction as is acceptable to the Required Lenders). If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (such 30-day period, the “Lender Appointment Period”), then
the retiring Agent may on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above. In addition and without any
obligation on the part of the retiring Agent to appoint, on behalf of the
Lenders, a successor Agent, the retiring Agent may at any time upon or after the
end of the Lender Appointment Period notify the Borrower and the Lenders that no
qualifying Person has accepted appointment as successor Agent and the effective
date of such retiring Agent’s resignation. Upon the resignation effective date
established in such notice (which resignation effective date shall in any event
occur after the date that is 30 days after the date of such notice) and
regardless of whether a successor Agent has been appointed and accepted such
appointment, the retiring Agent’s resignation shall nonetheless become effective
and (i) the retiring Agent shall be discharged from its duties and obligations
as Agent hereunder and (ii) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this paragraph. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties as Agent
of the retiring (or retired) Agent, and the retiring Agent shall be discharged
from all of its duties and obligations as Agent hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 9.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent.

(b) Any resignation pursuant to this Section by a Person acting as Agent shall,
unless such Person shall notify the Borrower and the Lenders otherwise, also act
to relieve such Person and its Affiliates of any obligation to advance or issue
new, or extend existing, Letters of Credit where such advance, issuance or
extension is to occur on or after the effective date of such resignation. Upon
the

 

58



--------------------------------------------------------------------------------

acceptance of a successor’s appointment as Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank, (ii) the retiring Issuing Bank shall be
discharged from all of its duties and obligations hereunder and (iii) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangement satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.

SECTION 8.07. Non-Reliance on Agent and Other Lenders. (a) Each Lender confirms
to the Agent, each other Lender and each of their respective Related Parties
that it (i) possesses (individually or through its Related Parties) such
knowledge and experience in financial and business matters that it is capable,
without reliance on the Agent, any other Lender or any of their respective
Related Parties, of evaluating the merits and risks (including tax, legal,
regulatory, credit, accounting and other financial matters) of (x) entering into
this Agreement, (y) making Advances and other extensions of credit hereunder and
under the other Loan Documents and (z) in taking or not taking actions hereunder
and thereunder, (ii) is financially able to bear such risks and (iii) has
determined that entering into this Agreement and making Advances and other
extensions of credit hereunder and under the other Loan Documents is suitable
and appropriate for it.

(b) Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) that it has,
independently and without reliance upon the Agent, any other Lender or any of
their respective Related Parties, made its own appraisal and investigation of
all risks associated with, and its own credit analysis and decision to enter
into, this Agreement based on such documents and information, as it has deemed
appropriate and (iii) it will, independently and without reliance upon the
Agent, any other Lender or any of their respective Related Parties, continue to
be solely responsible for making its own appraisal and investigation of all
risks arising under or in connection with, and its own credit analysis and
decision to take or not take action under, this Agreement and the other Loan
Documents based on such documents and information as it shall from time to time
deem appropriate, which may include, in each case:

(i) the financial condition, status and capitalization of the Loan Parties and
their Affiliates;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of an Advance, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;

(iv) the adequacy, accuracy and/or completeness of the Information Memorandum
and any other information delivered by the Agent, any other Lender or by any of
their respective Related Parties under or in connection with this Agreement or
any other Loan Document, the transactions contemplated hereby or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.

 

59



--------------------------------------------------------------------------------

SECTION 8.08. Indemnification. (a) Each Lender severally agrees to indemnify the
Agent (to the extent not reimbursed by the Borrower) from and against such
Lender’s pro rata share (determined as provided below) of any and all
liabilities, obligations, losses, damages, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Agent (in its capacity as such) in any
way relating to or arising out of this Agreement or any action taken or omitted
by the Agent (in its capacity as such) under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs to the extent such Indemnified Costs are determined in a
final and non-appealable judgment by a court of competent jurisdiction to have
resulted from the Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Agent promptly
upon demand for its pro rata Share of any reasonable and documented
out-of-pocket expenses (including reasonable counsel fees) incurred by the Agent
(in its capacity as such) in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the Agent is not reimbursed for such expenses by the Borrower. In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 7.05(a) applies whether any such investigation, litigation
or proceeding is brought by the Agent, any Lender or a third party. For purposes
of this Section 8.08(a), the Lenders’ respective pro rata shares of any amount
shall be determined, at any time, according to the sum of (i) the aggregate
principal amount of the Advances outstanding at such time and owing to the
respective Lenders, (ii) their respective pro rata shares of the aggregate
Available Amount of all Letters of Credit outstanding at such time and
(iii) their respective Unused Revolving Credit Commitments at such time. Each
Lender also agrees not to assert any claim for special, indirect, consequential
or punitive damages against the Agent or any of its Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein.

(b) Each Lender severally agrees to indemnify the Issuing Banks (to the extent
not promptly reimbursed by the Borrower) from and against such Lender’s Ratable
Share of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
such Issuing Bank (in its capacity as such) in any way relating to or arising
out of the Loan Documents or any action taken or omitted by such Issuing Bank
(in its capacity as such) hereunder or in connection herewith including, without
limitation, any of the foregoing relating to the violation of, non-compliance
with or liability under any Environmental Law or to any actual or alleged
presence, release or threatened release of Hazardous Materials involving or
attributable to the Borrower or any of its Subsidiaries; provided, however, that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Issuing Bank’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
any such Issuing Bank promptly upon demand for its Ratable Share of any
reasonable and documented costs and expenses (including, without limitation,
reasonable fees and expenses of counsel) payable by the Borrower under
Section 9.04, to the extent that such Issuing Bank is not promptly reimbursed
for such costs and expenses by the Borrower.

(c) The failure of any Lender to reimburse the Agent or any Issuing Bank
promptly upon demand for its Ratable Share of any amount required to be paid by
the Lenders to the Agent as provided herein shall not relieve any other Lender
of its obligation hereunder to reimburse the Agent or any Issuing Bank for its
Ratable Share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse the Agent or any Issuing Bank for such other
Lender’s applicable share of such amount. Without prejudice to the survival of
any other agreement of any Lender hereunder, the agreement and obligations of
each Lender contained in this Section 8.08 shall survive the payment in full

 

60



--------------------------------------------------------------------------------

of principal, interest and all other amounts payable hereunder and under the
Notes. Each of the Agent and each Issuing Bank agrees to return to the Lenders
their respective applicable shares of any amounts paid under this Section 8.08
that are subsequently reimbursed by the Borrower.

SECTION 8.09. Other Agents. Anything herein to the contrary notwithstanding,
none of the Persons acting as bookrunners, arrangers, the documentation agent
nor any other Lender designated as any “Agent” listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the Agent or
as a Lender hereunder.

SECTION 8.10. Removal of Agent. Anything herein to the contrary notwithstanding,
if at any time the Required Lenders determine that the Person serving as Agent
is (without taking into account any provision in the definition of “Defaulting
Lender” requiring notice from the Agent or any other party) a Defaulting Lender
pursuant to clause (v) of the definition thereof, the Required Lenders
(determined after giving effect to Section 9.01) may by notice to the Borrower
and such Person remove such Person as Agent and appoint a replacement Agent
hereunder. Such removal will, to the fullest extent permitted by applicable law,
be effective on the earlier of (i) the date a replacement Agent is appointed and
(ii) the date 30 days after the giving of such notice by the Required Lenders
(regardless of whether a replacement Agent has been appointed).

SECTION 8.11. Force Majeure. Notwithstanding anything to the contrary in this
Agreement or in any other transaction document, the Agent shall not in any event
be liable for any loss or damage, or any failure or delay in the performance of
its obligations hereunder if it is prevented from so performing its obligations
by any reason which is beyond the control of the Agent, including, but not
limited to, any existing or future law or regulation, any existing or future act
of governmental authority, act of god, flood, war whether declared or
undeclared, terrorism, riot, rebellion, civil commotion, strike, lockout, other
industrial action, general failure of electricity or other supply, aircraft
collision, technical failure, accidental or mechanical or electrical breakdown,
computer failure or failure of any money transmission system or any event where,
in the reasonable opinion of the Agent, performance of any duty or obligation
under or pursuant to this Agreement would or may be illegal or would result in
the Agent being in breach of any law, rule, regulation, or any decree, order or
judgment of any court, or practice, request, direction, notice, announcement or
similar action (whether or not having the force of law) of any relevant
government, government agency, regulatory authority, stock exchange or
self-regulatory organization to which the Agent is subject.

SECTION 8.12. Resignation of Reference Banks. Any Reference Bank may, upon 30
days prior notice to the Administrative Agent and the Borrower, resign as a
Reference Bank. In the event of any such resignation as a Reference Bank, the
Administrative Agent shall be entitled to appoint from among the Lenders a
successor Reference Bank hereunder; provided, however, that no failure by the
Agent to appoint any such successor shall affect the resignation of such Person
as a Reference Bank. Upon the appointment of a successor Reference Bank, if any,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of a Reference Bank hereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given;

 

61



--------------------------------------------------------------------------------

provided, however, that (a) no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders, do any of the following: (i) waive any of
the conditions specified in Section 3.01, (ii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder, (iii) amend this Section 9.01 or (iv) release all or
substantially all of the Guarantors from their obligations under Article VII,
(b) no amendment, waiver or consent shall, unless in writing and signed by each
Lender affected hereby, do any of the following: (i) increase the Commitments of
the Lenders other than in accordance with Section 2.18, (ii) reduce the
principal of, or rate of interest on, the Advances or any fees or other amounts
payable hereunder, (iii) postpone any date fixed for any payment of principal
of, or interest on, the Advances or any fees or other amounts payable hereunder,
or (iv) extend the expiration date of any Letter of Credit to a date later than
the final Termination Date and (c) no amendment, waiver or consent shall, unless
in writing and signed by each extending Lender, extend the expiration of any
Commitment of such Lenders; and provided further that (x) no amendment, waiver
or consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note; and (y) no amendment, waiver or consent
shall, unless in writing and signed by the Issuing Banks in addition to the
Lenders required above to take such action, adversely affect the rights or
obligations of the Issuing Banks in their capacities as such under this
Agreement. Anything herein to the contrary notwithstanding, during such period
as a Lender is a Defaulting Lender, to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Commitment and the outstanding Advances
or other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Required Lenders or all of the Lenders, as
required, have approved any such amendment or waiver (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided, that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

SECTION 9.02. Notices. (a) All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:

 

  (i) if to the Borrower or any other Loan Party,

Avago Technologies Finance Pte. Ltd.

1 Yishun Avenue 7

Singapore 768923

Attention: Anthony E. Maslowski

Fax: 408-435-4133

  Email: anthony.maslowski@avagotech.com

     pdl-treasury@avagotech.com

 

  (ii) if to the Agent or to the Initial Issuing Bank,

Citicorp International Limited

One Island East

18 Westlands Road, Island East,

Hong Kong

 

62



--------------------------------------------------------------------------------

Attention: Hilda Lee

Fax: 852 2621 3183

Email: hilda.lee@citi.com

with a copy to:

Citicorp International Limited

One Island East

18 Westlands Road, Island East,

Hong Kong

Attention: Eros Lai

Fax: 852 2621 3184

Email: eros.lai@citi.com

(iii) if to any Initial Lender, at its Base Rate Lending Office specified
opposite its name on Schedule I hereto; if to any other Lender, at its Base Rate
Lending Office specified in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender;

or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Agent, to the other parties and (y) in the case of all other
parties, to the Borrower and the Agent.

(b) All notices, demands, requests, consents and other communications described
in clause (a) shall be effective (i) if delivered by hand, including any
overnight courier service, upon personal delivery, (ii) if delivered by mail,
when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 9.02(d) to be
delivered thereunder), when such notice, demand, request, consent and other
communication shall have been made generally available on such Approved
Electronic Platform, Internet website or similar device to the class of Person
being notified (regardless of whether any such Person must accomplish, and
whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Agent pursuant to Article II or Article VIII shall not
be effective until received by the Agent.

(c) Notwithstanding clauses (a) and (b) (unless the Agent requests that the
provisions of clause (a) and (b) be followed) and any other provision in this
Agreement or any other Loan Document providing for the delivery of any Approved
Electronic Communication by any other means, the Loan Parties shall deliver all
Approved Electronic Communications to the Agent by properly transmitting such
Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Agent to oploanswebadmin@citigroup.com or such other
electronic mail address (or similar means of electronic delivery) as the Agent
may notify to the Borrower. Nothing in this clause (c) shall prejudice the right
of the Agent or any Lender to deliver any Approved Electronic Communication to
any Loan Party in any manner authorized in this Agreement or to request that the
Borrower effect delivery in such manner

(d) Posting of Approved Electronic Communications. (i) Each Lender and each Loan
Party agrees that the Agent may, but shall not be obligated to, make the
Approved Electronic

 

63



--------------------------------------------------------------------------------

Communications available to the Lenders by posting such Approved Electronic
Communications on DebtDomain or a substantially similar electronic platform
chosen by the Agent to be its electronic transmission system (the “Approved
Electronic Platform”).

(ii) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Agent from time to time (including, as of the Effective Date,
a dual firewall and a User ID/Password Authorization System) and the Approved
Electronic Platform is secured through a single-user-per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each Lender and each Loan Party acknowledges and agrees that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution. In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which is hereby acknowledged, each Lender and each
Loan Party hereby approves distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(iii) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE AGENT NOR
ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC
PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

(iv) Each Lender and each Loan Party agrees that the Agent may, but (except as
may be required by applicable law) shall not be obligated to, store the Approved
Electronic Communications on the Approved Electronic Platform in accordance with
the Agent’s generally-applicable document retention procedures and policies.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) The Borrower agrees to pay on demand all
reasonable costs and expenses of the Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all computer, duplication, appraisal,
consultant, and audit expenses and (B) the reasonable fees and expenses of one
counsel for the Agent in each relevant jurisdiction with respect thereto and
with respect to advising the Agent as to its rights and responsibilities under
this Agreement. The Borrower further agrees to pay on demand all costs and
expenses of the Agent

 

64



--------------------------------------------------------------------------------

and the Lenders, if any (including, without limitation, reasonable fees and
expenses of one counsel for each relevant jurisdiction for the Agent and the
Lenders with respect to any such enforcement action), in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and the Lenders in connection with the enforcement of rights under this
Section 9.04(a).

(b) The Borrower agrees to indemnify and hold harmless the Agent and each Lender
(including in its capacity as an Issuing Bank or Reference Bank) and each of
their Affiliates and their officers, directors, employees, agents and advisors
(each, an “Indemnified Party”) from and against any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of one counsel for each relevant jurisdiction for all Indemnified
Parties with respect to any claim unless any Indemnified Parties have a
conflicting interest, in which case one separate outside counsel may be retained
for all affected Indemnified Parties for each relevant jurisdiction) incurred by
or asserted or awarded against any Indemnified Party, in each case arising out
of or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or Letters of Credit or (ii) the actual or alleged presence of
Hazardous Materials on any property of the Borrower or any of its Subsidiaries
or any Environmental Action relating in any way to the Borrower or any of its
Subsidiaries, except, with respect to any Indemnified Party, to the extent such
claim, damage, loss, liability or expense is determined in a final and
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 9.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by the Borrower, its
directors, equityholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. The
Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, on any theory of liability, arising out of or otherwise relating to
the Notes, this Agreement, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by the Borrower to or for the account of a Lender (i) other than
on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by the Borrower
pursuant to Section 9.07(a), or by an Assuming Lender to or for the account of a
Lender other than on the last day of the Interest Period for such Advance upon a
redistribution of Borrowings as a result of a Commitment Increase requested by
the Borrower pursuant to Section 2.18 or (ii) as a result of a payment or
Conversion pursuant to Section 2.08, 2.10 or 2.12, Borrower shall, upon demand
by such Lender (with a copy of such demand to the Agent), pay to the Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses that it may reasonably incur as a
result of such payment or Conversion, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.11, 2.14 and 9.04 shall

 

65



--------------------------------------------------------------------------------

survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes.

SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured; provided that in the event that any Defaulting
Lender exercises any such right of setoff, (x) all amounts so set off will be
paid over immediately to the Agent for further application in accordance with
the provisions of Section 2.19(b) and, pending such payment, will be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent, the Issuing Banks and the Lenders and (y) the Defaulting
Lender will provide promptly to the Agent a statement describing in reasonable
detail the obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. Each Lender agrees promptly to notify the Borrower after
any such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its Affiliates may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of all of the Lenders.

SECTION 9.07. Assignments and Participations. (a) Each Lender may assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its Revolving
Credit Commitment, its Unissued Letter of Credit Commitment, the Advances owing
to it, its participations in Letters of Credit and the Note or Notes held by
it); provided, however, that (i) each such assignment shall be of a constant,
and not a varying, percentage of all rights and obligations under this
Agreement, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, the amount of (x) the
Revolving Credit Commitment of the assigning Lender being assigned pursuant to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment) shall be $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and (y) the Letter of Credit Commitment of the
assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall be $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, in each case, unless the Borrower and the Agent otherwise agree and
(iii) the parties to each such assignment shall execute and deliver to the
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance, together with any Note subject to such assignment and a processing
and recordation fee of $3,500 payable to the Agent by the parties to each such
assignment (unless such fee is waived by the Agent in its sole discretion),
provided, however, that in the case of each assignment made as a result of a
demand by the Borrower, such recordation fee shall be payable by the

 

66



--------------------------------------------------------------------------------

Borrower except that no such recordation fee shall be payable in the case of an
assignment made at the request of the Borrower to an Eligible Assignee that is
an existing Lender and provided further that no such assignment shall be made to
any Defaulting Lender or Potential Defaulting Lender or any of their respective
subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause. Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Acceptance, (x) the assignee thereunder shall
be a party hereto with respect to the interest assigned and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender
hereunder, in addition to any rights and obligations theretofore held by it as a
Lender, and (y) the Lender assignor thereunder shall, to the extent that rights
and obligations hereunder have been assigned by it pursuant to such Assignment
and Acceptance, relinquish its rights (other than its rights under Sections
2.11, 2.14 and 9.04 to the extent any claim thereunder relates to an event
arising prior to such assignment) and be released from its obligations (other
than its obligations under Section 8.08 to the extent any claim thereunder
relates to an event arising prior to such assignment) under this Agreement (and,
in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto). The assignee, if it is not a
Lender, shall deliver to the Agent an Administrative Questionnaire.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment will be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment make such additional payments to the Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Agent, the applicable pro rata share of Advances previously requested
but not funded by the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to the Agent,
the Issuing Banks and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances and participations in Letters of Credit in accordance with its
Revolving Credit Commitment. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
becomes effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest will be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that, to the extent it has so requested, it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to

 

67



--------------------------------------------------------------------------------

make its own credit decisions in taking or not taking action under this
Agreement; (v) such assignee confirms that it is an Eligible Assignee; (vi) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement as are
delegated to the Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.

(d) The Agent shall maintain at its address referred to in Section 9.02 a copy
of each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Advances owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement. In
addition, the Agent shall maintain on the Register information regarding the
designation and revocation of designation of any Lender as a Defaulting Lender.
The Register shall be available for inspection by the Borrower or any Lender at
any reasonable time and from time to time upon reasonable prior notice.

(e) Each Lender may sell participations to one or more banks or other entities
(other than the Borrower or any of its Affiliates) in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment, the Advances owing to it and any Note or
Notes held by it); provided, however, that (i) such Lender’s obligations under
this Agreement (including, without limitation, its Commitment to the Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Notes or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any participant or any information
relating to a participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the Treasury regulations promulgated under the Internal
Revenue Code. The entries in the Participant Register shall be conclusive absent
manifest error, and such

 

68



--------------------------------------------------------------------------------

Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Company Information relating to the Borrower received by
it from such Lender in accordance with Section 9.08 hereof.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender (including, without
limitation, any pledge or assignment to secure obligations to a Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System and this Section shall not apply to any such pledge or assignment
of a security interest; provided that, no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender party hereto
interest.

(h) Resignation as Issuing Bank after Assignment. Notwithstanding anything to
the contrary contained herein, (i) if at any time any Issuing Bank assigns all
of its Revolving Credit Commitments and Advances pursuant to Section 9.07(a),
such Person may, upon 30 days’ notice to the Borrower and the Lenders, resign as
Issuing Bank and (ii) if a Lender becomes, and during the period it remains, a
Defaulting Lender or a Potential Defaulting Lender, any Issuing Bank may, upon
30 days’ notice to the Borrower and the Lenders, resign as Issuing Bank. In the
event of any such resignation as Issuing Bank, the Borrower shall be entitled to
appoint from among the Lenders a successor Issuing Bank hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of such Person as Issuing Bank. If such Person resigns as
Issuing Bank, it shall retain all the rights, powers, privileges and duties of
an Issuing Bank hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as Issuing Bank and all unreimbursed
Letter of Credit drawings with respect thereto. Upon the appointment of a
successor Issuing Bank, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Issuing
Bank and (b) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to such Person to effectively
assume the obligations of such Person with respect to such Letters of Credit.

SECTION 9.08. Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Company Information (as defined below),
except that Company Information may be disclosed (a) to its Related Parties,
head office, branches and representative offices, in any jurisdiction (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Company Information and instructed to keep such
Company Information confidential), (b) to the extent requested by any regulatory
authority having jurisdiction over it (including any self-regulatory authority,
such as the National Association of Insurance Commissioners); provided that,
unless specifically prohibited by (x) applicable law, (y) court order or (z) the
supervisory request of any governmental authority or bank regulatory authority
having jurisdiction over it in connection with an audit or examination conducted
by such governmental authority or bank regulatory authority in the exercise of
its examination or regulatory authority, prior to any such disclosure, the Agent
or such Lender, as applicable, shall notify Borrower of any such request, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document, any action or proceeding relating to this Agreement or any other Loan
Document, the enforcement of rights hereunder

 

69



--------------------------------------------------------------------------------

or thereunder or any litigation or proceeding to which the Agent or any lender
or any of their respective Affiliates may be a party, (f) subject to an
agreement containing provisions no less restrictive than those of this
Section 9.08, to (i) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) surety, reinsurer, guarantor or credit
liquidity enhancer (or their advisors) to or in connection with any swap,
derivative or other similar transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (iii) any rating agency when required by it, or (iv) the CUSIP
Service Bureau or any similar organization, (g) to the extent such Company
Information (A) is or becomes generally available to the publicly available
other than as a result of a breach of this Section 9.08, or (B) becomes
available to the Agent, any Lender or any of their respective Affiliates on
nonconfidential basis from a source other than the Borrower, (h) to any service
provider where required for outsourcing operational, storage, maintenance and/or
administrative functions of the Agent or such Lender (provided that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Company Information and shall have agreed in writing to keep such Company
Information confidential) and (i) with the consent of the Borrower.

For purposes of this Section, “Company Information” means all information
received from a Loan Party or any of their respective Subsidiaries relating to a
Loan Party or any of their respective Subsidiaries or any of their respective
businesses, other than any such information that is available to the Agent or
any Lender on a nonconfidential basis prior to disclosure by any Loan Party or
any of their respective Subsidiaries, provided that, in the case of information
received from a Loan Party or any of their Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Company Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

The Borrower agrees that, if the Agent discloses to the Borrower (i) the rate
furnished by any individual Reference Bank or (ii) whether any individual
Reference Bank furnished a rate, such information shall be provided for the
Borrower’s confidential use only and will not be disclosed by the Borrower to
any person other than the Borrower’s Affiliates and its and their respective
officers, directors, employees, advisors, agents and representatives, and then
only on a confidential basis; provided, that the Borrower may disclose such
information to the extent such disclosure is required by applicable law,
regulation or legal or regulatory process or pursuant to an order entered or
subpoena issued by a court of competent jurisdiction or as requested by any
governmental authority or self-regulatory organization; provided further, that
the Borrower shall, to the extent permitted by law, or the requesting court,
authority or organization, promptly provide notice to the Agent prior to any
such disclosure.

SECTION 9.09. Treatment of Information. (a) Certain of the Lenders may enter
into this Agreement and take or not take action hereunder or under the other
Loan Documents on the basis of information that does not contain material
non-public information with respect to any of the Loan Parties or their
securities (“Restricting Information”). Other Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain Restricting Information.
Each Lender acknowledges that foreign, United States federal and state
securities laws prohibit any person from purchasing or selling securities on the
basis of material, non-public information concerning the issuer of such
securities or, subject to certain limited exceptions, from communicating such
information to any other Person. Neither the Agent nor any of its Related
Parties shall, by making any Communications (including Restricting Information)
available to a Lender, by participating in any conversations or other
interactions with a Lender or otherwise, make or be deemed to

 

70



--------------------------------------------------------------------------------

make any statement with regard to or otherwise warrant that any such information
or Communication does or does not contain Restricting Information nor shall the
Agent or any of its Related Parties be responsible or liable in any way for any
decision a Lender may make to limit or to not limit its access to Restricting
Information. In particular, none of the Agent nor any of its Related Parties
(i) shall have, and the Agent, on behalf of itself and each of its Related
Parties, hereby disclaims, any duty to ascertain or inquire as to whether or not
a Lender has or has not limited its access to Restricting Information, such
Lender’s policies or procedures regarding the safeguarding of material,
nonpublic information or such Lender’s compliance with applicable laws related
thereto or (ii) shall have, or incur, any liability to any Loan Party or Lender
or any of their respective Related Parties arising out of or relating to the
Agent or any of its Related Parties providing or not providing Restricting
Information to any Lender.

(b) Each Loan Party agrees that (i) all Communications it provides to the Agent
intended for delivery to the Lender Parties whether by posting to the Approved
Electronic Platform or otherwise shall be clearly and conspicuously marked
“PUBLIC” if such Communications do not contain Restricting Information which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party
shall be deemed to have authorized the Agent and the Lenders to treat such
Communications as either publicly available information or not material
information (although, in this latter case, such Communications may contain
sensitive business information and, therefore, remain subject to the
confidentiality undertakings of Section 3) with respect to such Loan Party or
its securities for purposes of foreign, United States federal and state
securities laws, (iii) all Communications marked “PUBLIC” may be delivered to
all Lenders and may be made available through a portion of the Approved
Electronic Platform designated “Public Side Information,” and (iv) the Agent
shall be entitled to treat any Communications that are not marked “PUBLIC” as
Restricting Information and may post such Communications to a portion of the
Approved Electronic Platform not designated “Public Side Information.” Neither
the Agent nor any of its Affiliates shall be responsible for any statement or
other designation by a Loan Party regarding whether a Communication contains or
does not contain material non-public information with respect to any of the Loan
Parties or their securities nor shall the Agent or any of its Affiliates incur
any liability to any Loan Party, any Lender or any other Person for any action
taken by the Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender that may decide not to take access to Restricting
Information. Nothing in this Section 4 shall modify or limit a Lender’s
obligations under Section 3 with regard to Communications and the maintenance of
the confidentiality of or other treatment of Information.

(c) Each Lender acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. Accordingly,
each Lender agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) as required to the
Agent. Each Lender agrees to notify the Agent from time to time of such Lender’s
designee’s e-mail address to which notice of the availability of Restricting
Information may be sent by electronic transmission.

(d) Each Lender acknowledges that Communications delivered hereunder and under
the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lenders generally. Each Lender that elects
not to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Agent and other Lenders may have
access to Restricting Information that is not available to such electing Lender.
None of the Agent nor any Lender with access to Restricting Information shall
have any duty to disclose such Restricting Information to such electing Lender
or to use such Restricting Information on behalf of such electing Lender, and
shall not be liable for the failure to so disclose or use, such Restricting
Information.

 

71



--------------------------------------------------------------------------------

(e) The provisions of the foregoing clauses of this Section 9.09 are designed to
assist the Agent, the Lenders and the Loan Parties, in complying with their
respective contractual obligations and applicable law in circumstances where
certain Lenders express a desire not to receive Restricting Information
notwithstanding that certain Communications hereunder or under the other Loan
Documents or other information provided to the Lenders hereunder or thereunder
may contain Restricting Information. Neither the Agent nor any of its Related
Parties warrants or makes any other statement with respect to the adequacy of
such provisions to achieve such purpose nor does the Agent nor any of its
Related Parties warrant or make any other statement to the effect that a Loan
Party’s or Lender’s adherence to such provisions will be sufficient to ensure
compliance by such Loan Party or Lender with its contractual obligations or its
duties under applicable law in respect of Restricting Information and each of
the Lenders and each Loan Party assumes the risks associated therewith.

SECTION 9.10. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.12. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(b) The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to the Borrower such excess.

SECTION 9.13. Jurisdiction. (a) Each U.S. Loan Party party hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The Borrower and each other Non-U.S. Loan Party party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate

 

72



--------------------------------------------------------------------------------

court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or the Notes, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the extent permitted by
law, in such federal court. Each Loan Party party hereto hereby agrees that
service of process in any such action or proceeding brought in any such court
may be made upon the Borrower and each Loan Party party hereto hereby
irrevocably appoints the Borrower its authorized agent to accept such service of
process, and agrees that the failure of the Borrower to give any notice of any
such service shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. Each Loan Party
party hereto hereby further irrevocably consent to the service of process in any
action or proceeding in such courts by the mailing thereof by any parties hereto
by registered or certified mail, postage prepaid, to the Borrower at its address
specified pursuant to Section 9.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to the enforcement
of any judgment relating to this Agreement or the Notes in the courts of any
jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each Non-U.S. Loan Party party hereto hereby irrevocably designates,
appoints and empowers CT Corporation System (telephone number: 212-894-8600)
(telecopy number: 212-894-8690) (address: 111 Eighth Avenue, New York, N.Y.
10011) (the “Process Agent”), in the case of any suit, action or proceeding
brought in the United States as its designee, appointee and agent to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents that may be
served in any action or proceeding arising out of or in connection with this
Agreement or any other Credit Document. Such service may be made by mailing (by
registered or certified mail, postage prepaid) or delivering a copy of such
process to such Person in care of the Process Agent at the Process Agent’s above
address, and such Person hereby irrevocably authorizes and directs the Process
Agent to accept such service on its behalf. As an alternative method of service,
each Loan Party party hereto irrevocably consents to the service of any and all
process in any such action or proceeding by the mailing (by registered or
certified mail, postage prepaid) of copies of such process to the Process Agent.
Each Loan Party party hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

SECTION 9.14. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; or (c) any other circumstances whatsoever in making or
failing to make payment under any Letter of Credit, except that the Borrower
shall have a claim against such Issuing Bank, and such Issuing Bank shall be
liable to the Borrower, to the extent of any direct, but not consequential,
damages suffered by the Borrower that the Borrower proves were caused by such
Issuing

 

73



--------------------------------------------------------------------------------

Bank’s willful misconduct or gross negligence when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. In furtherance and not in limitation of the foregoing, such Issuing
Bank may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary; provided that nothing herein shall be deemed to
excuse such Issuing Bank if it acts with gross negligence or willful misconduct
in accepting such documents.

SECTION 9.15. Patriot Act Notice; Know-Your Customer; Anti-Money Laundering.
(a) Each Lender and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act. The Borrower shall
provide such information and take such actions as are reasonably requested by
the Agent or any Lenders in order to assist the Agent and the Lenders in
maintaining compliance with the Patriot Act.

(b) Each Loan Party shall promptly upon the request of the Agent or any Lender
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Agent (for itself or on behalf of any Lender) or any
Lender (for itself or on behalf of any prospective new Lender) in order for the
Agent, such Lender or any prospective new Lender to carry out and be satisfied
with the results of all necessary “know your customer” or other checks in
relation to any person that it is required (under any applicable law or
regulation) to carry out in respect of the transactions contemplated in the Loan
Documents.

(c) Each Lender shall promptly upon the request of the Agent supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Agent (for itself) in order for the Agent to carry out and be satisfied
with the results of all necessary “know your customer” or other checks in
relation to any person that it is required (under any applicable law or
regulation) to carry out in respect of the transactions contemplated in the Loan
Documents.

(d) The Agent shall not be responsible (to any other party) for providing any
certification or documents with respect to information (except that in respect
of itself) required for any anti-money laundering due diligence purpose. Such
certificates and related documents shall be provided directly by the Borrower
and other obligors provided that the request for such information may be made
through the Agent.

(e) No Lender shall be obliged to do or omit to do anything under this Agreement
or any other Loan Document if it would, in its reasonable opinion upon the
advice of legal counsel, constitute a breach of any applicable anti-money
laundering, counter-terrorism financing, trade or economic sanctions law or
regulation.

SECTION 9.16. Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.11 or 2.14, (b) the Borrower is required to pay any additional
amount to any Lender or any governmental authority for the account of any Lender
pursuant to Section 2.14, (c) any Lender asserts illegality pursuant to
Section 2.12, (d) any Lender is a Defaulting Lender or (e) any Lender has not
agreed to any amendment, waiver or consent for which (x) the consent of all of
the Lenders is required and (y) Lenders owed or holding at least 75% of the sum
of all outstanding Revolving Credit Advances plus the aggregate Unused Revolving
Credit Commitments have agreed to such amendment, waiver or consent, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.07), all of its interests, rights and obligations under
this

 

74



--------------------------------------------------------------------------------

Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that (i) each
such assignment shall be arranged by the Borrower after consultation with the
Agent and shall be either an assignment of all of the rights and obligations of
the assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (ii) no Lender shall be obligated to make
any such assignment unless and until such Lender shall have received one or more
payments from either the Borrower or one or more Eligible Assignees in an
aggregate amount equal to the aggregate outstanding principal amount of the
Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement and (iii) no Default shall have occurred and be
continuing. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 9.17. Waiver of Jury Trial. Each of the Borrower, the Guarantors, the
Agent and the Lenders hereby irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  AVAGO TECHNOLOGIES FINANCE PTE. LTD.     By:  

            /s/ Pe-Wynn Kin

     

Name: Pe-Wynn Kin

Title: Company Secretary

  Guarantors   AVAGO TECHNOLOGIES HOLDING PTE. LTD.     By:  

            /s/ Pe-Wynn Kin

     

Name: Pe-Wynn Kin

Title: Company Secretary

  AVAGO TECHNOLOGIES INTERNATIONAL SALES PTE. LIMITED     By:  

            /s/ Pe-Wynn Kin

     

Name: Pe-Wynn Kin

Title: Company Secretary

  AVAGO TECHNOLOGIES U.S. INC.     By:  

            /s/ Anthony E. Maslowski

     

Name: Anthony E. Maslowksi

Title: Vice President, Chief Financial Officerand Secretary

  AVAGO TECHNOLOGIES GENERAL IP (SINGAPORE) PTE. LTD.     By:  

            /s/ Pe-Wynn Kin

     

Name: Pe-Wynn Kin

Title: Company Secretary



--------------------------------------------------------------------------------

  CITICORP INTERNATIONAL LIMITED as Agent     By:  

            /s/ Hilda Lee

     

Name: Hilda Lee

Title: Assistant Vice President



--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC

as Lender

    By:  

            /s/ Ritam Bhalla

     

Name: Ritam Bhalla

Title: Director



--------------------------------------------------------------------------------

 

CITIBANK, N.A., Singapore Branch

as Lender

    By:  

            /s/ Harish S Venkatesan

     

Name: Harish S Venkatesan

Title: Director



--------------------------------------------------------------------------------

 

DBS BANK, LTD.

as Lender

    By:  

            /s/ Joseph Liu

     

Name: Joseph Liu

Title: Senior Vice President



--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG, SINGAPORE BRANCH

as Lender

    By:  

            /s/ Axel Groß

     

Name: Axel Groß

Title:

    By:  

            /s/ Authorized Signatory

     

Name:

Title:



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., SINGAPORE BRANCH

as Lender

    By:  

            /s/ Lam Pei Yun

     

Name: Lam Pei Yun

Title: Vice President



--------------------------------------------------------------------------------

 

OVERSEA-CHINESE BANKING CORPORATION LTD.

as Lender

    By:  

            /s/ George Lee

     

Name: George Lee

Title: Head, Global Corporate Banking



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A.

as Lender

    By:  

            /s/ Emma H. Pickering

     

Name: Emma H. Pickering

Title: Vice President